Exhibit 10.1




EXECUTION COPY







CREDIT AGREEMENT

dated as of

June 4, 2012

among

EATON VANCE CORP.,
as a Borrower

EATON VANCE MANAGEMENT,

as Guarantor,




The Additional Borrowers from Time to Time Parties Hereto,




The Lenders from Time to Time Parties Hereto,

and

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

$300,000,000 REVOLVING CREDIT FACILITY







J.P. MORGAN SECURITIES LLC,
as Sole Lead Arranger and Sole Bookrunner





TABLE OF CONTENTS

Page









ARTICLE I Definitions

1

SECTION 1.01.

Defined Terms

1

SECTION 1.02.

Classification of Loans and Borrowings

16

SECTION 1.03.

Terms Generally

16

SECTION 1.04.

Accounting Terms; GAAP

17



ARTICLE II The Credits

17

SECTION 2.01.

Commitments

17

SECTION 2.02.

Revolving Loans and Borrowings

17

SECTION 2.03.

Requests for Borrowings of Revolving Loans

18

SECTION 2.04.

Funding of Borrowings of Revolving Loans

19

SECTION 2.05.

Interest Elections

19

SECTION 2.06.

Swingline Commitment

20

SECTION 2.07.

Procedure for Swingline Borrowing; Refunding of Swingline Loans

21

SECTION 2.08.

Termination and Reduction of Commitments

22

SECTION 2.09.

Repayment of Loans; Evidence of Debt

22

SECTION 2.10.

Prepayment of Loans

23

SECTION 2.11.

Fees

23

SECTION 2.12.

Interest

24

SECTION 2.13.

Alternate Rate of Interest

24

SECTION 2.14.

Increased Costs

25

SECTION 2.15.

Break Funding Payments

26

SECTION 2.16.

Taxes

26

SECTION 2.17.

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

29

SECTION 2.18.

Mitigation Obligations; Replacement of Lenders

30

SECTION 2.19.

New Lenders; Commitment Increases

31

SECTION 2.20.

Defaulting Lenders

31

SECTION 2.21.

Commitment Extension

32

SECTION 2.22.

Administrative Borrower

33



ARTICLE III Representations and Warranties

34

SECTION 3.01.

Organization; Powers

34

SECTION 3.02.

Authorization; Enforceability

34

SECTION 3.03.

Governmental Approvals; No Conflicts

34

SECTION 3.04.

Financial Condition; No Material Adverse Effect

35

SECTION 3.05.

Properties

35

SECTION 3.06.

Litigation and Environmental Matters

35

SECTION 3.07.

Compliance with Laws and Agreements

36

SECTION 3.08.

Investment Company Status

36

SECTION 3.09.

Taxes

36





i




Page




SECTION 3.10.

ERISA

36

SECTION 3.11.

Disclosure

36

SECTION 3.12.

No Default

37

SECTION 3.13.

Subsidiaries

37

SECTION 3.14.

Federal Regulations

37

SECTION 3.15.

No Burdensome Restrictions

37



ARTICLE IV Conditions

37

SECTION 4.01.

Closing Date

37

SECTION 4.02.

Each Credit Event

38



ARTICLE V Affirmative Covenants

39

SECTION 5.01.

Financial Statements and Other Information

39

SECTION 5.02.

Notices of Material Events

40

SECTION 5.03.

Existence; Conduct of Business

40

SECTION 5.04.

Payment of Obligations

40

SECTION 5.05.

Maintenance of Properties; Insurance

41

SECTION 5.06.

Books and Records; Inspection Rights

41

SECTION 5.07.

Compliance with Laws

41

SECTION 5.08.

Use of Proceeds

41

SECTION 5.09.

Environmental Laws

41



ARTICLE VI Negative Covenants

42

SECTION 6.01.

Financial Condition Covenants

42

SECTION 6.02.

Indebtedness

42

SECTION 6.03.

Liens

43

SECTION 6.04.

Fundamental Changes

44

SECTION 6.05.

Acquisitions

45

SECTION 6.06.

Restricted Payments

45

SECTION 6.07.

Transactions with Affiliates

45

SECTION 6.08.

Changes in Fiscal Periods

46

SECTION 6.09.

Limitation on Sale of Assets

46



ARTICLE VII Events of Default

46



ARTICLE VIII The Guarantee

48

SECTION 8.01.

Guarantee

48

SECTION 8.02.

No Subrogation

49

SECTION 8.03.

Amendments, etc. with Respect to The Borrower Obligations

49

SECTION 8.04.

Guarantee Absolute and Unconditional

50

SECTION 8.05.

Reinstatement

50

SECTION 8.06.

Payments

50



ARTICLE IX The Administrative Agent

51



ARTICLE X Miscellaneous

52

SECTION 10.01.

Notices

52





ii




Page




SECTION 10.02.

Waivers; Amendments

53

SECTION 10.03.

Expenses; Indemnity; Damage Waiver

53

SECTION 10.04.

Successors and Assigns

54

SECTION 10.05.

Survival

56

SECTION 10.06.

Counterparts; Integration; Effectiveness

56

SECTION 10.07.

Severability

57

SECTION 10.08.

Right of Setoff

57

SECTION 10.09.

Governing Law; Jurisdiction; Consent to Service of Process

57

SECTION 10.10.

WAIVER OF JURY TRIAL

58

SECTION 10.11.

Headings

58

SECTION 10.12.

Confidentiality

58

SECTION 10.13.

Interest Rate Limitation

59

SECTION 10.14.

Additional Borrowers

59

SECTION 10.15.

USA Patriot Act

59





iii










ANNEXES

Annex A — Pricing Grid

SCHEDULES:

Schedule 2.01 -- Commitments
Schedule 3.06 -- Disclosed Matters
Schedule 3.08 -- Investment Company Status

Schedule 3.13 -- Subsidiaries
Schedule 6.02 -- Existing Indebtedness
Schedule 6.03 -- Existing Liens


EXHIBITS:

Exhibit A -- Form of Assignment and Acceptance
Exhibit B -- Form of Borrowing Request
Exhibit C -- Form of Interest Election Request
Exhibit D -- Form of Opinion of Company’s Counsel

Exhibit E -- U.S. Tax Compliance Certificate









iv










CREDIT AGREEMENT dated as of June 4, 2012, among EATON VANCE CORP. (the
“Company”), EATON VANCE MANAGEMENT (the “Guarantor”), the ADDITIONAL BORROWERS
from time to time parties hereto, the LENDERS from time to time parties hereto
and JPMORGAN CHASE BANK, N.A., as Administrative Agent.

W I T N E S S E T H :

The parties hereto agree as follows:

ARTICLE I
Definitions

SECTION 1.01.

Defined Terms

.  As used in this Agreement, the following terms have the meanings specified
below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Additional Borrower” has the meaning assigned to such term in Section 10.14.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Adjusted Net Income Attributable to Shareholders” means, for any period, the
net income (or loss) attributable to Eaton Vance Corp. shareholders, determined
on a consolidated basis in accordance with GAAP, provided that there shall be
excluded (a) the income (or deficit) of any Person accrued prior to the date it
becomes a Subsidiary of the Company or is merged into or consolidated with the
Company or any of its Subsidiaries, (b) the income (or deficit) of any Person
(other than a Subsidiary of the Company) in which the Company or any of its
Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Company or such Subsidiary in the form of
dividends or similar distributions, (c) the undistributed earnings of any
Subsidiary of the Company to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary is not at the time
permitted by the terms of any Contractual Obligation or Requirement of Law
applicable to such Subsidiary, (d) any non-cash impact of changes in the
estimated redemption value of non-Controlling interests held by third parties in
certain Subsidiaries that are redeemable at other than fair value, (e) any
upfront placement fees paid for the structuring of Eaton Vance Funds that are
registered with the Securities and Exchange Commission as closed-end investment
companies, or any payment made to terminate any compensation agreements in
respect of such Eaton Vance Funds that were previously offered, not to exceed
$20,000,000 in the aggregate in any fiscal year and (f) any extraordinary,
unusual or non-recurring non-cash expenses or losses (including, whether or not
otherwise includable as a separate item in the statement of Adjusted Net Income
Attributable to Shareholders for such period, non-cash losses on sales of assets
outside of the ordinary course of business).  

“Administrative Agent” means JP Morgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

“Administrative Borrower” has the meaning assigned to such term in Section 2.22.

















“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified; provided,
however, that the Company shall not be deemed an Affiliate of any Subsidiary and
no Subsidiary shall be deemed an Affiliate of Company.

“Agreement” means this Credit Agreement, as amended, supplemented or otherwise
modified from time to time.

“Alternate Base Rate” means, for any day, a rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to the greatest of (a) the Federal
Funds Effective Rate in effect on such day plus 1/2 of 1%, (b) the Prime Rate in
effect on such day and (c) the LIBO Rate that would be calculated as of such day
(or, if such day is not a Business Day, as of the next preceding Business Day)
in respect of a proposed Eurodollar Loan with a one-month Interest Period plus
1.0%.  Any change in the Alternate Base Rate due to a change in the Prime Rate,
the Federal Funds Effective Rate or such LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or such LIBO Rate, respectively.

“Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurodollar Loan, the applicable percentage determined pursuant to the Pricing
Grid attached hereto as Annex A.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that in the
case of Section 2.20 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the total Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment.  If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any permitted assignments and to any Lender’s status as a Defaulting Lender at
the time of determination.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity that administers or manages a
Lender.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent and the
Company.

“Availability Period” means the period from and including the Closing Date to
but excluding the Termination Date.

“Available Commitment”:  as to any Lender at any time, an amount equal to the
excess, if any, of (a) such Lender’s Commitment then in effect over (b) such
Lender’s Exposure; provided, that in calculating any Lender’s Exposure for the
purpose of determining such Lender’s Available Commitment pursuant to Section
2.11(a), the aggregate principal amount of Swingline Loans then outstanding
shall be deemed to be zero.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or





2










liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
provided, further, that such ownership interest does not result in or provide
such Person with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Person (or such Governmental Authority or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower Obligations”:  the collective reference to the unpaid principal of and
interest on the Loans and all other obligations and liabilities of the Borrowers
(including, without limitation, interest accruing at the then applicable rate
provided in this Agreement after the maturity of the Loans and interest accruing
at the then applicable rate provided in this Agreement after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, relating to the Borrowers, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding) to the
Administrative Agent or any Lender, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement or any other
document made, delivered or given in connection with any of the foregoing, in
each case whether on account of principal, interest, reimbursement obligations,
fees, indemnities, costs, expenses or otherwise (including, without limitation,
all fees and disbursements of counsel to the Administrative Agent or to the
Lenders that are required to be paid by the Borrowers pursuant to the terms of
this Agreement).

“Borrowers” means the collective reference to the Company and any Additional
Borrowers.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Borrowing Request” means a request by the Administrative Borrower for a
Borrowing in accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.





3










“Change in Control” means

(1) the direct or indirect sale, transfer or conveyance or other disposition
(other than by way of merger or consolidation), in one or a series of related
transactions, of all or substantially all of the Company’s properties or assets
and those of the Company’s subsidiaries, taken as a whole, to any “person” or
“group” (as those terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended), other than the Company or one or more of the
Company’s subsidiaries;

(2) the adoption of a plan relating to the Company’s liquidation or dissolution;
or

(3) the consummation of any transaction (including, without limitation, any
merger or consolidation) the result of which is that (i) the Permitted Holders
own less than 50% of the Company’s Voting Stock, measured by voting power rather
than number of shares, and (ii) any “person” or “group” (as those terms are used
in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended),
becomes the beneficial owner, directly or indirectly, of more of the Company’s
Voting Stock than the Permitted Holders, measured by voting power rather than
number of shares.

Notwithstanding the foregoing, a transaction effected to create a holding
company for the Company will not be deemed to involve a Change in Control if (1)
pursuant to such transaction the Company becomes a Controlled subsidiary of such
holding company and (2) the holders of the Voting Stock of such holding company
immediately following such transaction are the same as the holders of the
Company’s Voting Stock immediately prior to such transaction.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority as evidenced
in writing by any publication of such Governmental Authority after the date of
this Agreement or (c) compliance by any Lender (or, for purposes of Section
2.14(b), by any lending office of such Lender or by such Lender’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the date of
this Agreement.  Notwithstanding anything in this Agreement to the contrary, (i)
all requests, rules, guidelines, requirements and directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or by United States or foreign
regulatory authorities, in each case pursuant to Basel III, and (ii) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder or issued in
connection therewith or in implementation thereof, shall in each case be deemed
to be a Change in Law, regardless of the date enacted, adopted, issued or
implemented.

“Charges” has the meaning assigned to such term in Section 10.13.

“Closing Date” means the date on which the conditions precedent set forth in
Section 4.01 shall have been satisfied or waived in accordance with Section
10.02, which date is June 4, 2012.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.





4










“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and participate in Swingline Loans hereunder, expressed
as an amount representing the maximum aggregate outstanding principal amount of
such Lender’s Revolving Loans and participations in Swingline Loans hereunder,
as such commitment may be (a) reduced from time to time pursuant to Section
2.08, (b) reduced or increased from time to time pursuant to assignments by or
to such Lender pursuant to Section 10.04 and (c) increased from time to time
pursuant to Section 2.19.  The initial amount of each Lender’s Commitment is set
forth on Schedule 2.01, or in the Assignment and Acceptance pursuant to which
such Lender shall have assumed its Commitment, as applicable, and the initial
aggregate amount of the Commitments of the Lenders (as set forth on Schedule
2.01) is $300,000,000.

“Commitment Fee Rate” has the meaning set forth in Annex A.

“Company” means Eaton Vance Corp., a Maryland corporation.

“Company Information”: has the meaning assigned to such term in Section
10.12(b).

“Confidential Information Memorandum” means the Confidential Information
Memorandum dated April 2012 and furnished to the Lenders.

 “Consolidated EBITDA” means, for any period, Adjusted Net Income Attributable
to Shareholders for such period plus, without duplication and to the extent
reflected as a charge in the statement of such Adjusted Net Income Attributable
to Shareholders for such period, the sum of (a) income tax expense, (b) interest
expense, amortization or writeoff of debt discount and debt issuance costs and
commissions, discounts and other fees and charges associated with Indebtedness
(including the Loans), (c) depreciation and amortization expense, (d)
amortization of intangibles (including, but not limited to, write-offs of
goodwill) and organization costs and (e) any non-cash stock-based compensation
charges or expenses, minus any extraordinary, unusual or non-recurring income or
gains (including, whether or not otherwise includable as a separate item in the
statement of such Adjusted Net Income Attributable to Shareholders for such
period, gains on the sales of assets outside of the ordinary course of
business), and  any other non-cash income, all as determined on a consolidated
basis. For any period, the income or loss from Derivatives Transactions and
Hedging Agreements, including amounts accounted for in shareholders’ equity,
shall be added or subtracted (as the case may be) from Consolidated EBITDA for
such period to the extent such amounts are not reflected as a revenue or charge
(as the case may be) in the statement of Adjusted Net Income Attributable to
Shareholders for such period.  The income or loss from Derivatives Transactions
and Hedging Agreements, including amounts accounted for in shareholders’ equity,
shall not be considered an extraordinary, unusual or non-recurring item. For the
purposes of calculating Consolidated EBITDA for any period of four consecutive
fiscal quarters (each, a “Reference Period”) pursuant to any determination of
the Consolidated Leverage Ratio, (i) if at any time during such Reference Period
the Company or any Subsidiary shall have made any Material Disposition, the
Consolidated EBITDA for such Reference Period shall be reduced by an amount
equal to the Consolidated EBITDA (if positive) attributable to the property that
is the subject of such Material Disposition for such Reference Period or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Reference Period and (ii) if during such Reference
Period the Company or any Subsidiary shall have made a Material Acquisition,
Consolidated EBITDA for such Reference Period shall be calculated after giving
pro forma effect thereto as if such Material Acquisition occurred on the first
day of such Reference Period.  As used in this definition, “Material
Acquisition” and “Material Disposition” refer to any acquisition of or
combination with a business or any disposition of a business by the Company or
any of its Subsidiaries which would be considered significant for purposes of
the pro forma financial information requirements of Regulation S-X of the
Securities and Exchange Commission.





5










“Consolidated Funded Debt” means, at any date, the aggregate principal amount of
all Indebtedness of the Company and its Subsidiaries at such date, determined on
a consolidated basis in accordance with GAAP.

“Consolidated Interest Coverage Ratio” means, for any period, the ratio of (a)
Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.

“Consolidated Interest Expense” means, for any period, interest expense
(including that attributable to Capital Lease Obligations) of the Company and
its Subsidiaries for such period with respect to all outstanding Indebtedness of
the Company and its Subsidiaries (including all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers’ acceptance
financing and net costs under Hedging Agreements in respect of interest rates to
the extent such net costs are allocable to such period in accordance with GAAP).

“Consolidated Leverage Ratio” means, as at the last day of any period of four
consecutive fiscal quarters, the ratio of (a) Consolidated Funded Debt on such
day to (b) Consolidated EBITDA for such period.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any material agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
 “Controlling” and “Controlled” have meanings correlative thereto.

“Credit Party” means the Administrative Agent, the Swingline Lender or any other
Lender.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Swingline Loans or (iii)
pay over to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified any Borrower or any Credit Party in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a Loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by a
Credit Party, acting in good faith, to provide a certification in writing from
an authorized officer of such Lender that it will comply with its obligations
(and is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Swingline Loans under this Agreement,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Credit Party’s receipt of such certification in form and
substance satisfactory to it and the Administrative Agent, or (d) has become the
subject of a Bankruptcy Event.





6










“Derivatives Transaction” means any reverse repurchase agreement, dollar roll,
financial futures contract, option, option on futures, forward contract, forward
rate agreement, warrant, swap, swaption, collar, floor, cap and other agreement,
instrument and derivative and other transactions of a similar nature (whether
currency linked, index linked, insurance risk linked, credit risk linked, equity
basket linked or otherwise).

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

“dollars” or “$” refers to lawful money of the United States of America.

“Eaton Vance Fund” means any separately managed accounts, any closed-end or
open-end or other mutual fund, any collateralized debt obligation or any
privately offered investment vehicle sponsored by the Company or any of its
Subsidiaries or any fund for which the Company or any of its Subsidiaries
provides investment advisory, management, administrative, underwriting or
similar services.

“Employees” means, at any time, individuals then devoting substantially all of
their business and professional time to the Company’s activities or any of the
Company’s Subsidiaries or any such individuals who, within 270 days prior
thereto, have so devoted their professional time and the estates and legal
representatives of such individuals.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer within the
meaning of Section 4001(b)(1) of ERISA or subsections (b), (c), (m) or (o) of
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure of the
Company or any ERISA Affiliate to make by its due date a required installment
under Section 430(j) of the Code with respect to any Plan or any failure by any
Plan to satisfy the minimum funding standards (within the meaning of Section 412
of the Code or Section 302 of ERISA) applicable to such Plan, whether or not
waived; (c) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by the Company or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Company or





7










any ERISA Affiliate from the PBGC or a plan administrator of any notice relating
to an intention to terminate any Plan or Plans (other than a Plan that is a
defined contribution plan) or to appoint a trustee to administer any Plan; (f)
the incurrence by the Company or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; (g) the receipt by the Company or any ERISA Affiliate of any
notice, or the receipt by any Multiemployer Plan from the Company or any ERISA
Affiliate of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA; (h) a determination
that a Plan is, or is expected to be, in “at risk” status (within the meaning of
Section 430 of the Code or Section 303 of ERISA); (i) the failure by the Company
or any of its ERISA Affiliates to make any required contribution to a
Multiemployer Plan pursuant to Sections 431 or 432 of the Code; (j) the receipt
by the Company or any of its ERISA Affiliates of any notice, or the receipt by
any Multiemployer Plan from the Company or any of its ERISA Affiliates of any
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, in “endangered” or
“critical” status (within the meaning of Section 432 of the Code or Section 305
of ERISA), or terminated (within the meaning of Section 4041A of ERISA); or (k)
the failure by the Company or any of its ERISA Affiliates to pay when due (after
expiration of any applicable grace period) any installment payment with respect
to Withdrawal Liability under Section 4201 of ERISA.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender, or
any other recipient of any payment to be made by or on account of any obligation
of the Borrowers hereunder, (a) income or franchise taxes imposed on (or
measured by) its net income by the United States of America, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which a Borrower is located, (c) in the case of a Foreign Lender
(other than an assignee pursuant to a request by the Company under Section
2.18(b)), any U.S. federal withholding tax that is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement or is attributable to such Foreign Lender’s failure or inability to
comply with Section 2.16(f), except to the extent that such Foreign Lender’s
assignor (if any) was entitled, at the time of assignment, to receive additional
amounts from the Borrowers with respect to such withholding tax pursuant to
Section 2.16(a) or (d) any U.S. federal withholding Taxes imposed under FATCA.

“Existing Credit Agreement” means the Credit Agreement, dated as of December 21,
2004, as amended, amended and restated, extended or otherwise modified from time
to time prior to the Closing Date, among the Company, the Guarantor, the lenders
party thereto and JPMorgan Chase Bank, N.A., as the administrative agent.

“Existing Termination Date” has the meaning assigned to such term in Section
2.21(a).

“Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Revolving Loans and such Lender’s
Swingline Exposure at such time.

“Extending Lender” has the meaning assigned to such term in Section 2.21(b).





8










“FATCA” means sections 1471 through 1474 of the Code (or any amended or
successor version that is substantively comparable and not materially more
onerous to comply with) and any current or future regulations or official
interpretations thereof.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrowers are located.  For purposes
of this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Fund” means any Person that is (or will be) engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body (including
self-regulatory body), court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government, including, in any event, the Securities and
Exchange Commission and any applicable state securities commission or similar
body (including any supra-national bodies such as the European Union or the
European Central Bank) and any group or body charged with setting financial
accounting or regulatory capital rules or standards (including, without
limitation, the Financial Accounting Standards Board, the Bank for International
Settlements or the Basel Committee on Banking Supervision or any successor or
similar authority to any of the foregoing).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.





9










“Guarantor” means Eaton Vance Management, a Massachusetts business trust.  

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

“IFRS” means International Financial Reporting Standards and applicable
accounting requirements set by the International Accounting Standards Board or
any successor thereto (or the Financial Accounting Standards Board, the
Accounting Principles Board of the American Institute of Certified Public
Accountants, or any successor to either such Board, or the Securities and
Exchange Commission, as the case may be), as in effect from time to time.

“Increasing Lender” has the meaning assigned to such term in Section 2.21(d).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding accounts payable
incurred in the ordinary course of business that are not more than 90 days past
due), (f) all Indebtedness of others secured by any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others, (h)
all Capital Lease Obligations of such Person, (i) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty, (j) all obligations, contingent or otherwise, of such
Person in respect of bankers’ acceptances and (k) for purposes of Article VII(f)
and (g) only, net liabilities of such Person under Hedging Agreements.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning assigned to such term in Section 10.03(b).

“Interest Election Request” means a request by the Administrative Borrower to
convert or continue a Borrowing in accordance with Section 2.05.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration, after
the first day of such Interest Period.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three, six or (if
available to all Lenders) twelve months thereafter, as the Administrative
Borrower may elect, and; provided, that (i) if any Interest Period would end on
a day other





10










than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of a Eurodollar Borrowing only, such
next succeeding Business Day would fall in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day, (ii) any
Interest Period pertaining to a Eurodollar Borrowing that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period, and
(iii) any Interest Period that would otherwise extend beyond the Termination
Date shall end on the Termination Date or such date of final payment, as the
case may be.  For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and, in the case of a Borrowing,
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Acceptance, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Acceptance.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on the Reuters Screen LIBOR01 Page (or on any
successor or substitute page of such screen, or any successor to or substitute
for such screen, providing rate quotations comparable to those currently
provided on such page of such screen, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, as the rate for dollar deposits with a maturity comparable to
such Interest Period.  In the event that such rate is not available at such time
for any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing
for such Interest Period shall be the rate at which dollar deposits of
$5,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Parties” means the Borrowers and the Guarantor.

“Loans” means any loan made by any Lender to any Borrower pursuant to this
Agreement.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property, operating results, or condition, financial or otherwise, of
the Company and its Subsidiaries taken as a whole, or (b) the validity or
enforceability of this Agreement or the rights or remedies of the Administrative
Agent or the Lenders hereunder.

“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Hedging Agreements, of any one or more of
the Company and its Subsidiaries in an aggregate principal amount exceeding
$50,000,000.  For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Company or any Subsidiary in respect of





11










any Hedging Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that the Company or such Subsidiary would be
required to pay if such Hedging Agreement were terminated at such time.

“Maximum Rate” has the meaning assigned to such term in Section 10.13.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“New Lender” has the meaning set forth in Section 2.19(a).

“Non-Extending Lender” has the meaning assigned to such term in Section 2.21(b).

 “Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

“Participant” has the meaning set forth in Section 10.04(e).

“Participant Register” has the meaning set forth in Section 10.04(e).

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Patriot Act” has the meaning set forth in Section 10.14.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means an acquisition of a Person, or the assets of a
Person or a line of business of a Person (whether by the merger, consolidation
or acquisition of Capital Stock or other equity interests, assets or any
combination thereof) in the same or a related line of business as the Company or
any Subsidiary, provided that after giving effect to such acquisition (a) no
Default or Event of Default shall have occurred and be continuing, (b) the
Company shall be in compliance, on a pro forma basis, as of the end of the most
recent fiscal quarter of the Company with the provisions of Section 6.01, and
(c) in the case of an acquisition involving aggregate consideration comprised of
cash and any assumed liabilities on the closing date of such acquisition equal
to $100,000,000 or more, at least three Business Days prior to the closing date
of such acquisition, the Company shall have furnished to the Administrative
Agent and the Lenders a compliance certificate to the effect of clauses (a) and
(b) showing in reasonable detail the calculations supporting the determination
of compliance, on a pro forma basis, with such provisions.





12










“Permitted Encumbrances” means:

(a)

Liens imposed by law for taxes, assessments or other governmental charges that
are not yet due or are being contested in compliance with Section 5.04;

(b)

Carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other like
Liens imposed by law, arising in the ordinary course of business and securing
obligations that are not overdue by more than 60 days or are being contested in
compliance with Section 5.04;

(c)

pledges and deposits made in the ordinary course of business in compliance with
workers’ compensation, unemployment insurance and other social security laws or
regulations;

(d)

deposits to secure the performance of bids, trade contracts, leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each case in the ordinary course of business;

(e)

easements, zoning restrictions, rights-of-way and similar encumbrances on real
property imposed by law or arising in the ordinary course of business that do
not secure any monetary obligations and do not materially detract from the value
of the affected property or interfere with the ordinary conduct of business of
the Company or any Subsidiary;

(f)

judgment Liens in respect of judgments rendered against the Company, any
Subsidiary of the Company or any combination thereof (i) that represent wholly
insured Indebtedness, or partially insured or wholly uninsured Indebtedness so
long as the aggregate uninsured Indebtedness does not exceed $50,000,000; or
(ii) that are not in effect for more than 75 days; or (iii) that attach to an
immaterial portion of the assets of the applicable Person; or (iv) that
individually or in the aggregate could not reasonably be expected to have a
Material Adverse Effect;  

(g)

rights of setoff and similar arrangements and Liens arising in the ordinary
course of business in respect of cash management obligations and in favor of
depository and securities intermediaries to secure obligations owed in respect
of card obligations or any overdraft and related liabilities arising from
treasury, depository and cash management services or any automated clearing
house transfers of funds and fees and similar amounts related to bank accounts
or securities accounts (including Liens securing letters of credit, bank
guarantees or similar instruments supporting any of the foregoing);

(h)

Liens (i) on “earnest money” or similar deposits or other cash advances in
connection with Permitted Acquisitions or (ii) consisting of an agreement to
dispose of any property or asset in a disposition permitted under Sections 6.07
and 6.09, including customary rights and restrictions contained in such
agreements;

(i)

leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business which do not (i) interfere in any material respect with the
business of the Company or any Subsidiary or (ii) secure any Indebtedness;

(j)

Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection and (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business, including Liens encumbering reasonable
customary initial deposits and margin deposits;





13










(k)

ground leases in respect of real property on which facilities owned or leased by
the Company or any of its Subsidiaries are located and other Liens affecting the
interest of any landlord (and any underlying landlord) of any real property
leased by the Company or any Subsidiary;

(l)

Liens arising from precautionary Uniform Commercial Code financing statement
filings regarding operating leases or consignments entered into by the Company
and its Subsidiaries in the ordinary course of business; and

(m)

Liens, pledges or deposits made in the ordinary course of business to secure
liability to insurance carriers.

“Permitted Holders” means (i) the Company, (ii) one or more of the Company’s
subsidiaries, (iii) any Employee and (iv) a voting trust having a majority of
its trustees who are Employees and a majority of holders of its trust
certificates or holders of uncertificated interests in such voting trust who are
Employees.

“Permitted Liens” has the meaning set forth in Section 6.03.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, borrower, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA or under which
the Company or an ERISA Affiliate has or is reasonably expected to incur
liability.

“Pricing Grid” means the Pricing Grid attached hereto as Annex A.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City (the Prime Rate not being intended to be the
lowest rate of interest charged by JPMorgan Chase Bank, N.A. in connection with
extensions of credit to debtors); each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Refunded Swingline Loans” has the meaning assigned to such term in Section
2.07(b).

“Register” has the meaning set forth in Section 10.04(c).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means Lenders having Exposures and unused Commitments
representing at least 51% of the sum of the total Exposures and unused
Commitments at such time.

“Requirement of Law” means, as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case





14










applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

“Restricted Payment” means (i) any dividend or other distribution (whether in
cash, securities or other property) with respect to any shares of any class of
Capital Stock of the Company or any Subsidiary, or (ii) any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, for (a) the purchase, redemption, retirement, acquisition, cancellation
or termination of any shares of the Company’s Capital Stock or (b) any option,
warrant or other right to acquire any shares of the Company’s Capital Stock.

“Revolving Loans” has the meaning assigned to such term in Section 2.01.

“S&P” means Standard & Poor’s Financial Services LLC, a wholly-owned subsidiary
of The McGraw-Hill Companies, Inc., and any successor thereto.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board or other Governmental Authority to which the
Administrative Agent is subject with respect to the Adjusted LIBO Rate.  Such
reserve percentages shall include those imposed pursuant to Regulation D of the
Board.  Eurodollar Loans shall be deemed to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Company except that no Eaton Vance Fund
shall be deemed to be a “Subsidiary” hereunder.  To the extent that FIN 46R,
FASB 167 or any successor or similar applicable accounting pronouncement adopted
by the Company requires consolidation of the account of any Eaton Vance Fund
with the account of the Company in the consolidated financial statements of the
Company, the impact of FIN 46R, FASB 167 or any successor or similar accounting
pronouncement shall be excluded for the purpose of calculating the financial
condition covenants in Section 6.01.  Any Indebtedness or other obligations or
liabilities of any Eaton Vance Fund shall not be considered Indebtedness of the
Company or a Borrower Obligation.

“Swingline Commitment” means the obligation of the Swingline Lender to make
Swingline Loans pursuant to Section 2.06 in an aggregate principal amount at any
one time outstanding not to exceed $35,000,000.





15










“Swingline Exposure” means, at any time, the sum of the aggregate amount of all
outstanding Swingline Loans at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as the
lender of Swingline Loans.

“Swingline Loans” has the meaning set forth in Section 2.06(a).

“Swingline Participation Amount” has the meaning set forth in Section 2.07(c).

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

“Termination Date” means June 4, 2015, as such date may be extended pursuant to
Section 2.21, or such earlier date as the Commitments shall terminate pursuant
to the terms hereof (or, if such day is not a Business Day, the next preceding
Business Day).

“Transactions” means the execution, delivery and performance by the Company and
the Guarantor of this Agreement, the borrowing of Loans, the guarantee by the
Guarantor hereunder and the use of the proceeds of the Loans.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“U.S. Person” means an “United States person” within the meaning of Section
7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning set forth in Section
2.16(f)(ii)(B)iii.

“Voting Stock” as applied to the stock of any Person, means shares, interests,
participations, or other equivalents in the equity interest (however designated)
in such Person having ordinary voting power for the election of a majority of
the directors (or the equivalent) of such Person, other than shares, interests,
participations or other equivalents having such power only by reason of the
occurrence of a contingency.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02.

Classification of Loans and Borrowings

.  For purposes of this Agreement, Loans may be classified and referred to by
Type (e.g., a “Eurodollar Loan”).  Borrowings also may be classified and
referred to by Type (e.g., a “Eurodollar Borrowing”).

SECTION 1.03.

Terms Generally

.  The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
 The words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”.  The word “will” shall be construed to have
the same meaning and effect as the word “shall”.  Unless the context requires





16










otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (e) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

SECTION 1.04.

Accounting Terms; GAAP

.  Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, if the Company notifies the Administrative Agent
that the Company requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP (including as a
result of the adoption of IFRS) or in the application thereof on the operation
of such provision (or if the Administrative Agent notifies the Company that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP (including as a result of the adoption of IFRS) or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.  If at any time any change in GAAP (including as a result
of the adoption of IFRS) would affect the computation of any financial ratio or
requirement set forth herein, and the Company or the Administrative Agent shall
so request, the Administrative Agent and the Company shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (including as a result of the adoption of IFRS),
subject to the approval of the Required Lenders; provided that until so amended,
such ratio or requirement shall continue to be computed in accordance with GAAP
prior to such change therein (and the Company shall provide backup reasonably
acceptable to the Administrative Agent in respect of computations of any such
ratio or requirement).

ARTICLE II
The Credits

SECTION 2.01.

Commitments

.  Subject to the terms and conditions set forth herein, each Lender agrees to
make revolving credit loans (“Revolving Loans”) to any Borrower from time to
time during the Availability Period in an aggregate principal amount that, when
added to such Lender’s Applicable Percentage of the aggregate principal amount
of the Swingline Loans then outstanding, will not result in (a) such Lender’s
Exposure exceeding such Lender’s Commitment or (b) the sum of the total
Exposures exceeding the total Commitments.  Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrowers may borrow,
prepay and reborrow Revolving Loans.

SECTION 2.02.

Revolving Loans and Borrowings

.  (a) Each Revolving Loan shall be made as part of a Borrowing consisting of
Revolving Loans made by the Lenders ratably in accordance with their respective
Commitments.  The failure of any Lender to make any Revolving Loan required to
be made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Revolving Loans as required.





17










(a)

Subject to Section 2.13, each Borrowing of Revolving Loans shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Administrative Borrower may
request in accordance herewith.  Each Lender at its option may make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrowers to repay such Loan in accordance with the
terms of this Agreement.

(b)

At the commencement of each Interest Period for any Eurodollar Borrowing, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000.  At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments.  Borrowings of more than one Type may be
outstanding at the same time; provided that there shall not at any time be more
than a total of ten (10) Eurodollar Borrowings outstanding.

(c)

Notwithstanding any other provision of this Agreement, the Borrowers shall not
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Termination
Date.

SECTION 2.03.

Requests for Borrowings of Revolving Loans

.  To request a Borrowing of Revolving Loans, the Administrative Borrower shall
notify the Administrative Agent of such request by telephone prior to 10:00
a.m., New York City time (a) three Business Days before the date of the proposed
Borrowing of Revolving Loans in the case of a Eurodollar Borrowing or (b) one
Business Day before the date of the proposed Borrowing of Revolving Loans in the
case of an ABR Borrowing.  Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request signed by the Administrative
Borrower’s treasurer or chief financial officer, in the form of Exhibit B
attached hereto or such other form as may be approved by the Administrative
Agent, which Borrowing Request shall be signed by the Administrative Borrower.
 Each such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:

(i)

the aggregate amount of the requested Borrowing of Revolving Loans;

(ii)

the date of such Borrowing of Revolving Loans, which shall be a Business Day;

(iii)

whether such Borrowing of Revolving Loans is to be an ABR Borrowing or a
Eurodollar Borrowing;

(iv)

in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v)

the location and number of the relevant Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.04.

If no election as to the Type of Borrowing of Revolving Loans is specified, then
the requested Borrowing of Revolving Loans shall be an ABR Borrowing.  If no
Interest Period is specified with respect to any requested Eurodollar Borrowing,
then the Administrative Borrower shall be deemed to have selected an Interest
Period of one month’s duration.  Promptly following receipt of a Borrowing
Request in accordance with this Section 2.03, the Administrative Agent shall
advise each Lender of the details





18










thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing of Revolving Loans.

SECTION 2.04.

Funding of Borrowings of Revolving Loans

.  (a) Each Lender shall make each Revolving Loan to be made by it hereunder on
the proposed date thereof by wire transfer of immediately available funds by
12:00 noon, New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders.  The
Administrative Agent will make such Revolving Loans available to the relevant
Borrower by promptly crediting the amounts so received, in like funds, to an
account of such Borrower maintained with the Administrative Agent in New York
City and designated by the Administrative Borrower in the Borrowing Request.

(a)

Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing of Revolving Loans that such Lender will
not make available to the Administrative Agent such Lender’s share of such
Borrowing of Revolving Loans, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with paragraph
(a) of this Section 2.04 and may, in reliance upon such assumption, make
available to the relevant Borrower a corresponding amount.  In such event, if a
Lender has not in fact made its share of the applicable Borrowing of Revolving
Loans available to the Administrative Agent, then the applicable Lender and the
Borrowers severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the relevant Borrower to but excluding
the date of payment to the Administrative Agent, at (i) in the case of such
Lender, the Federal Funds Effective Rate or (ii) in the case of the Borrowers,
the interest rate then applicable to such Borrowing of Revolving Loans.  If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Revolving Loan included in such Borrowing of Revolving
Loans.

SECTION 2.05.

Interest Elections

.  (a) Each Borrowing of Revolving Loans initially shall be of the Type
specified in the applicable Borrowing Request and, in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request.  Thereafter, the Administrative Borrower may elect to convert such
Borrowing of Revolving Loans to a different Type or to continue such Borrowing
of Revolving Loans and, in the case of a Eurodollar Borrowing, may elect
Interest Periods therefor, all as provided in this Section 2.05.  The
Administrative Borrower may elect different options with respect to different
portions of the affected Borrowing of Revolving Loans, in which case each such
portion shall be allocated ratably among the Lenders holding the Revolving Loans
comprising such Borrowing of Revolving Loans, and the Revolving Loans comprising
each such portion shall be considered a separate Borrowing of Revolving Loans.

(a)

To make an election pursuant to this Section 2.05, the Administrative Borrower
shall notify the Administrative Agent of such election by telephone by the time
that a Borrowing Request would be required under Section 2.03 if the
Administrative Borrower was requesting a Borrowing of Revolving Loans of the
Type resulting from such election to be made on the effective date of such
election.  Each such telephonic Interest Election Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in the form of
Exhibit C attached hereto or such other form as may be approved by the
Administrative Agent, which Interest Election Request shall be signed by the
Administrative Borrower.

(b)

Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i)

the Borrowing of Revolving Loans to which such Interest Election Request applies
and, if different options are being elected with respect to different portions





19










thereof, the portions thereof to be allocated to each resulting Borrowing of
Revolving Loans (in which case the information to be specified pursuant to
clauses (iii) and (iv) below shall be specified for each resulting Borrowing of
Revolving Loans);

(ii)

the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii)

whether the resulting Borrowing of Revolving Loans is to be an ABR Borrowing or
a Eurodollar Borrowing; and

(iv)

if the resulting Borrowing of Revolving Loans is a Eurodollar Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Administrative Borrower shall be deemed
to have selected an Interest Period of one month’s duration.

(c)

Promptly following receipt of an Interest Election Request, the Administrative
Agent shall advise each Lender of the details thereof and of such Lender’s
portion of each resulting Borrowing of Revolving Loans.

(d)

If the Administrative Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing of Revolving Loans is
repaid as provided herein, at the end of such Interest Period such Borrowing of
Revolving Loans shall be continued as a Eurodollar Borrowing with an Interest
Period of one month.  Notwithstanding any contrary provision hereof, (a) if an
Event of Default has occurred and is continuing and the Administrative Agent, at
the request of the Required Lenders, so notifies the Administrative Borrower,
then, so long as an Event of Default is continuing, each Eurodollar Borrowing
shall be converted to an ABR Borrowing at the end of the Interest Period
applicable thereto, and (b) no Revolving Loan may be converted into or continued
as a Eurodollar Borrowing after the date that is one month prior to the
Termination Date.

SECTION 2.06.

Swingline Commitment

.  

(a)

Subject to the terms and conditions hereof, the Swingline Lender agrees to make
a portion of the credit otherwise available to any Borrower under the
Commitments from time to time during the Availability Period by making swing
line loans (“Swingline Loans”) to such Borrower; provided that (i) the aggregate
principal amount of Swingline Loans outstanding at any time shall not exceed the
Swingline Commitment then in effect (notwithstanding that the Swingline Loans
outstanding at any time, when aggregated with the Swingline Lender’s other
outstanding Loans, may exceed the Swingline Commitment then in effect) and (ii)
the Administrative Borrower shall not request, and the Swingline Lender shall
not make, any Swingline Loan if, after giving effect to the making of such
Swingline Loan, the aggregate amount of Loans outstanding would exceed the
aggregate amount of the Commitments.  During the Availability Period, the
Borrowers may use the Swingline Commitment by borrowing, repaying and
reborrowing Swingline Loans, all in accordance with the terms and conditions
hereof.  Swingline Loans shall be Alternate Base Rate Loans only.

(b)

The Borrowers shall repay to the Swingline Lender the then unpaid principal
amount of each Swingline Loan on the earlier of the Termination Date and the
date that is 10 days after





20










the date on which such Swingline Loan is made; provided that on each date that a
Revolving Loan is borrowed, the Borrowers shall repay all Swingline Loans then
outstanding.

SECTION 2.07.

Procedure for Swingline Borrowing; Refunding of Swingline Loans

.  

(a)

Whenever a Borrower desires that the Swingline Lender make Swingline Loans the
Administrative Borrower shall give the Swingline Lender irrevocable telephonic
notice confirmed promptly in writing (which telephonic notice must be received
by the Swingline Lender not later than 1:00 P.M., New York City time, on the
proposed borrowing date), specifying (i) the amount to be borrowed and (ii) the
requested borrowing date (which shall be a Business Day during the Availability
Period).  Each borrowing under the Swingline Commitment shall be in an amount
equal to $500,000 or a whole multiple of $100,000 in excess thereof.  Not later
than 3:00 P.M., New York City time, on the borrowing date specified in a notice
in respect of Swingline Loans, the Swingline Lender shall make available to the
Administrative Agent at the account of the Administrative Agent most recently
designated by it for such purpose an amount in immediately available funds equal
to the amount of the Swingline Loan to be made by the Swingline Lender.  The
Administrative Agent shall make the proceeds of such Swingline Loan available to
the relevant Borrower on such borrowing date by depositing such proceeds in the
account of such Borrower with the Administrative Agent on such borrowing date in
immediately available funds.

(b)

The Swingline Lender, at any time and from time to time in its sole and absolute
discretion may, on behalf of the Borrowers (which hereby irrevocably directs the
Swingline Lender to act on its behalf), on one Business Day’s notice given by
the Swingline Lender no later than 12:00 Noon, New York City time, request each
Lender to make, and each Lender hereby agrees to make, a Revolving Loan, in an
amount equal to such Lender’s Applicable Percentage of the aggregate amount of
the Swingline Loans (the “Refunded Swingline Loans”) outstanding on the date of
such notice, to repay the Swingline Lender.  Each Lender shall make the amount
of such Revolving Loan available to the Administrative Agent at the account of
the Administrative Agent most recently designated by it for such purpose in
immediately available funds, not later than 10:00 A.M., New York City time, one
Business Day after the date of such notice.  The proceeds of such Revolving
Loans shall be immediately made available by the Administrative Agent to the
Swingline Lender for application by the Swingline Lender to the repayment of the
Refunded Swingline Loans.  Each Borrower irrevocably authorizes the Swingline
Lender to charge such Borrower’s accounts with the Administrative Agent (up to
the amount available in each such account) in order to immediately pay the
amount of such Refunded Swingline Loans to the extent amounts received from the
Lenders are not sufficient to repay in full such Refunded Swingline Loans.

(c)

If prior to the time a Revolving Loan would have otherwise been made pursuant to
Section 2.07(b), one of the events described in Sections 7(h) or (i) shall have
occurred and be continuing with respect to the Company or if for any other
reason, as determined by the Swingline Lender in its sole discretion, Revolving
Loans may not be made as contemplated by Section 2.07(b), each Lender shall, on
the date such Revolving Loan was to have been made pursuant to the notice
referred to in Section 2.07(b), purchase for cash an undivided participating
interest in the then outstanding Swingline Loans by paying to the Swingline
Lender an amount (the “Swingline Participation Amount”) equal to (i) such
Lender’s Applicable Percentage times (ii) the sum of the aggregate principal
amount of Swingline Loans then outstanding that were to have been repaid with
such Revolving Loans.

(d)

Whenever, at any time after the Swingline Lender has received from any Lender
such Lender’s Swingline Participation Amount, the Swingline Lender receives any
payment on account of the Swingline Loans, the Swingline Lender will distribute
to such Lender its Swingline Participation Amount (appropriately adjusted, in
the case of interest payments, to reflect the period of time during





21










which such Lender’s participating interest was outstanding and funded and, in
the case of principal and interest payments, to reflect such Lender’s pro rata
portion of such payment if such payment is not sufficient to pay the principal
of and interest on all Swingline Loans then due); provided, however, that in the
event that such payment received by the Swingline Lender is required to be
returned, such Lender will return to the Swingline Lender any portion thereof
previously distributed to it by the Swingline Lender.

(e)

Each Lender’s obligation to make the Loans referred to in Section 2.07(b) and to
purchase participating interests pursuant to Section 2.07(c) shall be absolute
and unconditional and shall not be affected by any circumstance, including (i)
any setoff, counterclaim, recoupment, defense or other right that such Lender or
the Borrowers may have against the Swingline Lender, the Borrowers or any other
Person for any reason whatsoever, (ii) the occurrence or continuance of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 4, (iii) any adverse change in the condition
(financial or otherwise) of a Borrower, (iv) any breach of this Agreement by a
Borrower, the Guarantor or any other Lender or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.

SECTION 2.08.

Termination and Reduction of Commitments

.  (a) Unless previously terminated, the Commitments shall terminate on the
Termination Date.

(a)

The Administrative Borrower may at any time terminate, or from time to time
reduce, the Commitments; provided that (i) each reduction of the Commitments
shall be in an amount that is an integral multiple of $1,000,000 and not less
than $5,000,000 and (ii) the Administrative Borrower shall not terminate or
reduce the Commitments if, after giving effect to any concurrent prepayment of
the Loans in accordance with Section 2.10, the sum of the Exposures would exceed
the total Commitments.

(b)

The Administrative Borrower shall notify the Administrative Agent of any
election to terminate or reduce the Commitments under paragraph (b) of this
Section 2.08 at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof.  Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof.  Each notice delivered by the
Administrative Borrower pursuant to this Section 2.08 shall be irrevocable;
provided that a notice of termination of the Commitments delivered by the
Administrative Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Administrative Borrower (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied.
 Any termination or reduction of the Commitments shall be permanent.  Each
reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.

SECTION 2.09.

Repayment of Loans; Evidence of Debt

.  (a) The Borrowers hereby, jointly and severally, unconditionally promise to
pay to the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Loan on the Termination Date (or such earlier date on
which the Loans become due and payable pursuant to Article VII).

(a)

Each Lender shall maintain in accordance with its usual practice an account or
accounts evidencing the Indebtedness of the Borrowers to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(b)

The Administrative Agent shall maintain accounts in which it shall record (i)
the amount of each Loan made hereunder, the Type thereof and the Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrowers to





22










each Lender hereunder and (iii) the amount of any sum received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.

(c)

The entries made in the accounts maintained pursuant to paragraph (b) or (c) of
this Section 2.09 shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrowers to repay the Loans in
accordance with the terms of this Agreement.

(d)

Any Lender may request that Loans made by it be evidenced by a promissory note.
 In such event, the Borrowers shall prepare, execute and deliver to such Lender
a promissory note payable to the order of such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent.  Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 10.04) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns).

SECTION 2.10.

Prepayment of Loans

.  (a) The Borrowers shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with paragraph (b) of this Section 2.10.

(a)

The Administrative Borrower shall notify the Administrative Agent by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 11:00 a.m., New York City
time, three Business Days before the date of prepayment, or (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City time,
one Business Day before the date of prepayment.  Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Commitments as contemplated by Section 2.08(c), then such notice of
prepayment may be revoked if such notice of termination is revoked in accordance
with Section 2.08(c).  Promptly following receipt of any such notice relating to
a Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof.  Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.02.  Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing.  Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.12.

SECTION 2.11.

Fees

.  (a) The Borrowers agree to pay to the Administrative Agent for the account of
each Lender a commitment fee for the period from and including the date hereof
to the Termination Date, computed at the Commitment Fee Rate on the average
daily amount of the Available Commitment of such Lender during the period for
which payment is made, payable quarterly in arrears on the last day of March,
June, September and December of each year and on the Termination Date,
commencing on the first such date to occur after the date hereof.  All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

(a)

The Borrowers agree to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrowers and the Administrative Agent.





23










(b)

All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, in the case of
commitment fees, to the Lenders.  Fees paid shall not be refundable under any
circumstances.

SECTION 2.12.

Interest

.  (a) The Loans comprising each ABR Borrowing shall bear interest at a rate per
annum equal to the Alternate Base Rate plus the Applicable Margin.

(a)

The Loans comprising each Eurodollar Borrowing shall bear interest at a rate per
annum equal to the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin.

(b)

Notwithstanding the foregoing, if any principal of or interest on any Loan or
any fee or other amount payable by the Borrowers hereunder is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment, at a rate per annum equal
to (i) in the case of overdue principal of any Loan, 2% plus the rate otherwise
applicable to such Loan as provided above or (ii) in the case of any other
amount, 2% plus the rate applicable to ABR Loans as provided above.

(c)

Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan; provided that (i) interest accrued pursuant to
paragraph (c) of this Section 2.12 shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan (other than a prepayment of an ABR
Loan prior to the end of the Availability Period), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment, (iii) in the event of any conversion of any Eurodollar
Loan prior to the end of the current Interest Period therefor, accrued interest
on such Loan shall be payable on the effective date of such conversion and (iv)
all accrued interest shall be payable upon termination of the Commitments.

(d)

All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).  The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be presumptively correct.

SECTION 2.13.

Alternate Rate of Interest

.  If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:

(a)

the Administrative Agent determines (which determination shall be presumptively
correct) that adequate and reasonable means do not exist for ascertaining the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period; or

(b)

 the Administrative Agent is advised by the Required Lenders that the Adjusted
LIBO Rate or the LIBO Rate, as applicable, for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Administrative
Borrower and the Lenders, which notice shall state the circumstances giving rise
to such notice, by telephone or telecopy as promptly as practicable thereafter
and, until the Administrative Agent notifies the Administrative Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist, (i)
any Interest Election Request that requests the conversion of any Borrowing to,
or continuation of any Borrowing as, a Eurodollar





24










Borrowing shall be ineffective and (ii) if any Borrowing Request requests a
Eurodollar Borrowing, such Borrowing shall be made as an ABR Borrowing.

SECTION 2.14.

Increased Costs

.  (a) If any Change in Law shall:

(i)

impose, modify or deem applicable any reserve, special deposit, compulsory loan,
insurance charge or similar requirement against assets held by, deposits or
other liabilities in or for the account of, advances, loans or other extensions
of credit (or participations therein) by, or any other acquisition of funds by,
any Lender (except any such reserve requirement reflected in the Adjusted LIBO
Rate); or

(ii)

subject the Administrative Agent or any Lender to any Tax (other than (A)
Indemnified Taxes that are subject to Section 2.16, (B) Other Taxes or (C)
Excluded Taxes) on its loans, loan principal, letters of credit, commitments or
other obligations, or its deposits, reserves other liabilities or capital
attributable thereto; or

(iii)

impose on any Lender or the London interbank market any other condition (other
than Taxes) affecting this Agreement or Eurodollar Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan or of maintaining its
obligation to make any such Loan (or in the case of (ii), any Loan) or to
increase the cost to such Lender or the Administrative Agent or to reduce the
amount of any sum received or receivable by such Lender or the Administrative
Agent hereunder (whether of principal, interest or otherwise), then the
Borrowers will pay to such Lender or the Administrative Agent such additional
amount or amounts as will compensate such Lender or the Administrative Agent for
such additional costs incurred or reduction suffered.

(b)

If any Lender determines that any Change in Law regarding capital requirements
has or would have the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of this Agreement or the Loans made hereunder, to a level below that
which such Lender or such Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy),
then from time to time the Borrowers will pay to such Lender such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.

(c)

A certificate of a Lender setting forth the amount or amounts, together with a
full explanation of the increased costs, the Change in Law giving rise thereto
and the calculation of such amount or amounts necessary to compensate such
Lender or its holding company, as the case may be, as specified in paragraph (a)
or (b) of this Section 2.14 and further stating that such Lender is requiring
corresponding payments from other similarly situated borrowers generally, shall
be delivered to the Administrative Borrower and shall be presumptively correct.
 The Borrowers shall pay such Lender the amount so due on any such certificate
within 10 Business Days after receipt thereof and a full description and
calculation of such amount or amounts.

(d)

Failure or delay on the part of any Lender to demand compensation pursuant to
this Section 2.14 shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrowers shall not be required to
compensate a Lender pursuant to this Section 2.14 for any increased costs or
reductions incurred more than six months prior to the date that such Lender
notifies the Administrative Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the Change in Law





25










giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.15.

Break Funding Payments

.  In the event of (a) the payment of any principal of any Eurodollar Loan other
than on the last day of an Interest Period applicable thereto (including as a
result of an Event of Default), (b) the conversion of any Eurodollar Loan other
than on the last day of the Interest Period applicable thereto, (c) the failure
to borrow, convert, continue or prepay any Loan on the date specified in any
notice delivered pursuant hereto (regardless of whether such notice is permitted
to be revocable under Section 2.10(b) and is revoked in accordance herewith) or
(d) the assignment of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by the
Administrative Borrower pursuant to Section 2.18, then, in any such event, the
Borrowers shall compensate each Lender for the loss, cost and expense
attributable to such event; provided that any such event is not attributable to
the failure of any Lender to fund a Loan.  In the case of a Eurodollar Loan, the
loss to any Lender attributable to any such event shall be deemed to include an
amount determined by such Lender to be equal to the excess, if any, of (i) the
amount of interest that such Lender would pay for a deposit equal to the
principal amount of such Loan for the period from the date of such payment,
conversion, failure or assignment to the last day of the then current Interest
Period for such Loan (or, in the case of a failure to borrow, convert or
continue, the duration of the Interest Period that would have resulted from such
borrowing, conversion or continuation) if the interest rate payable on such
deposit were equal to the Adjusted LIBO Rate (in the case of a Eurodollar Loan)
for such Interest Period, over (ii) the amount of interest that such Lender
would earn on such principal amount for such period if such Lender were to
invest such principal amount for such period at the interest rate that would be
bid by such Lender (or an affiliate of such Lender) for dollar deposits from
other banks in the eurodollar market at the commencement of such period.  A
certificate of any Lender setting forth any amount or amounts, together with a
full explanation of the losses, costs, and expenses incurred, the events giving
rise thereto and the calculation of such amount or amounts that such Lender is
entitled to receive pursuant to this Section 2.15, shall be delivered to the
Administrative Borrower and shall be presumptively correct.  The Borrowers shall
pay such Lender the amount so due on any such certificate within 10 Business
Days after receipt thereof.

SECTION 2.16.

Taxes

.  (a) Any and all payments by or on account of any obligation of the Borrowers
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the applicable withholding
agent shall be required to deduct any Indemnified Taxes or Other Taxes from such
payments, then (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 2.16) the Administrative Agent or Lender (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the applicable withholding agent shall make such
deductions and (iii) the applicable withholding agent shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.

(a)

In addition, the Borrowers shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(b)

The Borrowers shall indemnify the Administrative Agent and each Lender within 10
Business Days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section
2.16) paid by the Administrative Agent or such Lender, as the case may be, and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
 A certificate as to the amount of such payment or liability delivered to the
Administrative Borrower by a Lender or by the Administrative Agent on its own
behalf or on behalf of a





26










Lender, shall be presumptively correct.  To the extent the Administrative Agent
or any Lender receives a refund or credit on account of any Indemnified Tax or
Other Tax reimbursed by the Borrowers or as a result of contesting any
Indemnified Tax or Other Tax pursuant to this Section 2.16, the Administrative
Agent or such Lender, as the case may be, shall promptly pay over the amount of
such refund or credit (net of all reasonable out-of-pocket expenses, including
any Taxes) to the Administrative Borrower; provided, that the Borrowers agree to
repay to the Administrative Agent or such Lender the amount of any such refund
or credit paid over to the Administrative Borrower in the event that such
Administrative Agent or such Lender is required to repay such refund or credit
to the relevant Governmental Authority.

(c)

As soon as practicable after any payment of Indemnified Taxes or Other Taxes by
any Borrower to a Governmental Authority, the Administrative Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(d)

Each Lender shall severally indemnify the Administrative Agent , within 10 days
after demand therefor, for (i) any Taxes attributable to such Lender (but only
to the extent that the Borrowers or the Guarantor have not already indemnified
the Administrative Agent for such Taxes and without limiting the obligation of
the Borrowers or the Guarantor to do so) and (ii) any Taxes attributable to such
Lender ’s failure to comply with the provisions of Section 10.04(e) relating to
the maintenance of a Participant Register, in either case, that are payable or
paid by the Administrative Agent in connection with the Transactions , and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
presumptively correct.  Each Lender hereby authorizes the Administrative Agent
to set off and apply any and all amounts at any time owing to such Lender in
connection with the Transactions or otherwise payable by the Administrative
Agent to the Lender from any other source against any amount due to the
Administrative Agent under this paragraph (e) .

(e)

(i)  Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made hereunder shall deliver to the
Administrative Borrower and the Administrative Agent, at the time or times
reasonably requested by the Administrative Borrower or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Administrative Borrower or the Administrative Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding.  In
addition, any Lender, if reasonably requested by the Administrative Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Administrative Borrower or the
Administrative Agent as will enable the Administrative Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.16(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender's reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(i)

Without limiting the generality of the foregoing:

(A)

any Lender that is a U.S. Person shall deliver to the Administrative Borrower
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Administrative Borrower or the Administrative





27










Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding Tax;

(B)

any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to the Administrative Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Administrative Borrower or the
Administrative Agent), whichever of the following is applicable:

i

in the case of a Foreign Lender claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
hereunder, executed originals of IRS Form W-8BEN establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “interest” article
of such Tax treaty and (y) with respect to any other applicable payments in
connection with the Transactions, IRS Form W-8BEN establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such Tax treaty;

ii

executed originals of IRS Form W-8ECI;

iii

in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Company within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or

iv

to the extent a Foreign Lender is not the beneficial owner, executed originals
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit E-2 or Exhibit E-3,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Foreign Lender is a partnership and one or
more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit E-4 on behalf of
each such direct and indirect partner;

(C)

any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to the Administrative Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Administrative Borrower or the





28










Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the
Administrative Borrower or the Administrative Agent to determine the withholding
or deduction required to be made; and

(D)

if a payment made to a Lender hereunder would be subject to U.S. federal
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), such Lender shall deliver to the
Administrative Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the
Administrative Borrower or the Administrative Agent such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Administrative Borrower or the Administrative Agent as may be
necessary for the Administrative Borrower and the Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender's obligations under FATCA or to determine the amount
to deduct and withhold from such payment.  Solely for purposes of this clause
(D), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

(ii)

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Administrative Borrower and the
Administrative Agent in writing of its legal inability to do so.  

SECTION 2.17.

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

.  (a) The Borrowers shall make each payment required to be made by them
hereunder (whether of principal, interest, fees, or under Section 2.14, 2.15 or
2.16, or otherwise) prior to 12:00 noon, New York City time, on the date when
due, in immediately available funds, without set-off or counterclaim.  Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent, c/o The Loan and Agency Services
Group at the address set forth in Section 10.01, except that payments pursuant
to Sections 2.14, 2.15, 2.16 and 10.03 shall be made directly to the Persons
entitled thereto.  The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof.  If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.  All
payments hereunder shall be made in dollars.

(a)

If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, to pay interest and
fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, to pay principal then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal then due to such
parties.

(b)

If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such





29










Lender receiving payment of a greater proportion of the aggregate amount of its
Loans and accrued interest thereon than the proportion received by any other
Lender, then the Lender receiving such greater proportion shall purchase (for
cash at face value) participations in the Loans of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrowers pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to the Company or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply).  The Borrowers
consent to the foregoing and agree, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrowers rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of a Borrower in the amount of such participation.

(c)

Unless the Administrative Agent shall have received notice from the
Administrative Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders hereunder that the Borrowers
will not make such payment, the Administrative Agent may assume that the
Borrowers have made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders the amount due.  In
such event, if the Borrowers have not in fact made such payment, then each of
the Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the Federal Funds
Effective Rate.

(d)

If any Lender shall fail to make any payment required to be made by it pursuant
to Section 2.04(b) or 2.17(d), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

SECTION 2.18.

Mitigation Obligations; Replacement of Lenders

.  (a) If any Lender requests compensation under Section 2.14, or if the
Borrowers are required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.14 or 2.16, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The
Borrowers hereby agree to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

(a)

If any Lender requests compensation under Section 2.14, or if the Borrowers are
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, or if any
Lender defaults in its obligation to fund Loans hereunder, or if any Lender does
not consent to any proposed amendment, supplement, modification, consent or
waiver of any provision of this Agreement that requires the consent of each of
the Lenders or each of the Lenders affected thereby (so long as the consent of
the Required Lenders has been obtained), then the Administrative Borrower may,
at its sole expense and effort, upon notice to such Lender and the





30










Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 10.04), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the
Administrative Borrower shall have received the prior written consent of the
Administrative Agent, which consent shall not unreasonably be withheld,
conditioned or delayed, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrowers (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under Section
2.14 or payments required to be made pursuant to Section 2.16, such assignment
will result in a reduction in such compensation or payments.  A Lender shall not
be required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Administrative Borrower to require such assignment and delegation cease to
apply.

SECTION 2.19.

New Lenders; Commitment Increases

.  (a) With the consent of the Administrative Borrower and the Administrative
Agent (which, in the case of the Administrative Agent, shall not be unreasonably
withheld), (i) one or more additional banks or other financial institutions or
other institutional investors may become a party to this Agreement by executing
a supplement hereto, in form and substance satisfactory to such bank, financial
institution or institutional investor, the Administrative Borrower and the
Administrative Agent, whereupon such bank, financial institution or
institutional investor (a “New Lender”) shall become a Lender for all purposes
hereof and to the same extent as if originally a party hereto and shall be bound
by and entitled to the benefits of this Agreement, and Schedule 2.01 hereto
shall be deemed to be amended to add the name, address and Commitment of such
New Lender and (ii) any Lender may increase the amount of its Commitment by
executing a supplement hereto, in form and substance satisfactory to such
Lender, the Administrative Borrower and the Administrative Agent, whereupon such
Lender shall be bound by and entitled to the benefits of this Agreement with
respect to the full amount of its Commitment as so increased, and Schedule 2.01
hereto shall be deemed to be amended to reflect such increase in the Commitment
of such Lender.  In no event may the aggregate Commitments be increased above
$400,000,000 pursuant to any supplement described in this Section 2.19(a).

(a)

If on the date upon which a bank or other financial institution or institutional
investor becomes a New Lender or upon which a Lender’s Commitment is changed
pursuant to Section 2.19(a), any Loans are then outstanding, the Administrative
Agent will consult with the Administrative Borrower with the objective of
minimizing the costs to the Administrative Borrower, and may (A) require that
the Borrowers prepay and reborrow any outstanding Loans in connection therewith
if it determines such action to be desirable to facilitate administration under
this Agreement in such amount and with such Interest Period such that, after
giving effect thereto, the quotient of (x) the Loan of such Lender of each Type
and, in the case of Eurodollar Loans, with each Interest Period and (y) such
Lender’s Commitment is equal to the corresponding comparable quotient of each
other Lender and (B) with the consent of such Lender permit the Administrative
Borrower to select an initial Interest Period with respect to the initial Loans
made by such Lender having a duration other than one, two, three, or six months
if the Administrative Agent determines such action to be desirable to facilitate
administration of the Loans under this Agreement.  Any Eurodollar Borrowing
borrowed pursuant to the preceding sentence shall bear interest at a rate equal
to the respective interest rates then applicable to the Eurodollar Loans of the
other Lenders or such other rate as may be agreed upon by the Administrative
Borrower and such Lender.

SECTION 2.20.

Defaulting Lenders

.  Notwithstanding any provision of this Agreement to the contrary, if any
Lender becomes a Defaulting Lender hereunder, then the following provisions
shall apply for so long as such Defaulting Lender is a Defaulting Lender:





31










(a)

commitment fees shall cease to accrue on the unused Commitments of such
Defaulting Lender pursuant to Section 2.11(a) (and the Borrowers shall not be
required to pay any such fees that otherwise would have been required to be paid
to such Defaulting Lender (other than commitment fees which have accrued prior
to the date on which such Lender became a Defaulting Lender));

(b)

the Commitment and Exposure of such Defaulting Lender shall be disregarded for
purposes of any determination of whether the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment or waiver
pursuant to Section 10.02), provided that this clause (b) shall not apply in the
case of any waiver, amendment or modification described in the first proviso of
Section 10.02(b) requiring the consent of all Lenders or each Lender affected
thereby;

(c)

if any Swingline Exposure exists at the time a Lender becomes a Defaulting
Lender then:

(i)

all or any part of such Swingline Exposure shall be reallocated among the
non-Defaulting Lenders pro rata in accordance with their respective Applicable
Percentages but only to the extent that the amount of any non-Defaulting
Lender’s Exposure plus such non-Defaulting Lender’s pro rata share of such
Defaulting Lender’s Swingline Exposure does not exceed the Commitment of such
non-Defaulting Lender; and

(ii)

if the reallocation described in clause (i) above cannot, or can only partially,
be effected, the Borrowers shall within one Business Day following notice by the
Administrative Agent, prepay such Swingline Exposure;

(d)

so long as such Lender is a Defaulting Lender, the Swingline Lender shall not be
required to fund any Swingline Loan unless it is satisfied that the related
exposure will be 100% covered by the Commitments of the non-Defaulting Lenders
and/or cash collateral will be provided by the Borrowers, and participating
interests in any newly made Swingline Loan shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.20(c)(i) (and such
Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or (ii)
the Swingline Lender has a good faith belief that any Lender has defaulted in
fulfilling its obligations under one or more other agreements in which such
Lender commits to extend credit, the Swingline Lender shall not be required to
fund any Swingline Loan, unless the Swingline Lender shall have entered into
arrangements with the Administrative Borrower or such Lender, satisfactory to
the Swingline Lender to defease any risk to it in respect of such Lender
hereunder.

In the event that the Administrative Agent, the Administrative Borrower and the
Swingline Lender each agrees in writing that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure of the Lenders shall be readjusted to reflect the inclusion
of such Lender’s Commitment and on the date of such written agreement Lender
shall purchase at par such of the Loans of the other Lenders (other than
Swingline Loans) as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Applicable
Percentage .

SECTION 2.21.

Commitment Extension

.  





32










(a)

The Administrative Borrower may, not later than 180 days before the Termination
Date, by notice to the Administrative Agent, request that the Termination Date
then in effect (the “Existing Termination Date”) be extended to the date
364 days after the Existing Termination Date.  The Administrative Agent shall
promptly notify the Lenders of such request.

(b)

Each Lender, in its sole discretion, shall advise the Administrative Agent
whether or not such Lender agrees to such extension.  If a Lender agrees to such
extension (an “Extending Lender”), it shall notify the Administrative Agent, in
writing, of its decision to do so no later than 150 days prior to the Existing
Termination Date.  A Lender that determines not to so extend its Commitment
shall so notify the Administrative Agent promptly after making such
determination and is herein called a “Non-Extending Lender”.  If a Lender does
not give timely notice to the Administrative Agent of whether or not such Lender
agrees to such extension, it shall be deemed to be a Non-Extending Lender;
provided that any Non-Extending Lender may, with the consent of the
Administrative Borrower and the Administrative Agent (such consent of the
Administrative Agent not to be unreasonably withheld, conditioned or delayed),
subsequently become an Extending Lender by notice to the Administrative Agent
and the Administrative Borrower.

(c)

The Administrative Agent shall notify the Administrative Borrower of each
Lender’s determination not later than 130 days prior to the Existing Termination
Date.

(d)

The Administrative Borrower shall have the right to accept Commitments from New
Lenders, each of which shall be acceptable to the Administrative Agent, in an
aggregate amount not exceeding the aggregate amount of the Commitments of the
Non-Extending Lenders,  provided that the Administrative Borrower may in its
sole discretion offer to Extending Lenders the option to increase their
Commitments (each such Lender being herein called an “Increasing Lender”) up to
the aggregate amount of the Non-Extending Lenders’ Commitments before
substituting any New Lenders for Non-Extending Lenders.

(e)

If and only if (i) more than 50% of the total of the Commitments is extended or
otherwise committed to by Extending Lenders and any New Lenders, and
(ii) immediately prior to the Existing Termination Date no Default has occurred
and is continuing and the representations and warranties of the Borrowers set
forth in Article III shall be true and correct in all material respects on and
as of the Existing Termination Date as though made on and as of such date, and
subject to each New Lender, if any, having executed a supplement hereto, in form
and substance satisfactory to such New Lender (whereupon such New Lender shall
become a Lender for all purposes hereof and to the same extent as if originally
a party hereto and shall be bound by and entitled to the benefits of this
Agreement, and Schedule 2.01 hereto shall be deemed to be amended to add the
name, address and Commitment of such New Lender), then effective on the Existing
Termination Date the Commitment of each Extending Lender shall be extended to
the date 364 days after the Existing Termination Date (or, if such day is not a
Business Day, the immediately preceding Business Day) which date shall
thereafter be the Termination Date; the increased Commitment of each Increasing
Lender and the new Commitment of each New Lender shall take effect on the
Existing Termination Date; the Commitments of the Non-Extending Lenders shall be
reduced pro rata on the Existing Termination Date to the extent of such
increased and new commitments and appropriate adjustments shall be made on the
Existing Termination Date to cause any then-outstanding Loans of the Lenders to
be held on a pro rata basis among all Lenders; the remaining Commitment of each
Non-Extending Lender shall terminate on the Existing Termination Date; and the
Borrowers shall pay in full on the Existing Termination Date all amounts payable
to each Non-Extending Lender hereunder.

SECTION 2.22.

Administrative Borrower

.  Each Borrower hereby irrevocably appoints the Company as the borrowing agent
and attorney-in-fact for all Borrowers (in such capacities,





33










the “Administrative Borrower”) which appointment shall remain in full force and
effect unless and until the Administrative Agent shall have received prior
written notice signed by each Borrower that such appointment has been revoked
and that another Borrower has been appointed Administrative Borrower. Each
Borrower hereby irrevocably appoints and authorizes the Administrative Borrower
to (i) provide all notices and instructions under this Agreement, (ii) take such
action as the Administrative Borrower deems appropriate on its behalf to obtain
Loans and to exercise such other powers as are reasonably incidental thereto to
carry out the purposes of this Agreement and (iii) receive and distribute
accordingly the proceeds from the Loans. Each Borrower hereby jointly and
severally agrees to indemnify each Lender and the Administrative Agent and hold
each Lender and the Administrative Agent harmless against any and all liability,
expense, loss or claim of damage or injury, made against the Lenders and the
Administrative Agent by any Borrower or by any third party arising from or
incurred by reason of any Lender’s or the Administrative Agent’s relying on any
instructions of the Administrative Borrower; provided that such indemnity shall
not be available to the extent that (a) any such liability, expense, loss or
claim of damage or injury is determined by a court of competent jurisdiction by
a final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of the Administrative Agent or any such Lender, as the case
may be, or (b) any such liability, expense, loss or claim of damage or injury
solely arises out of any successful claim made by any Borrower against the
Administrative Agent or any such Lender, as the case may be.

ARTICLE III
Representations and Warranties

Each of the Company and the Guarantor (as to itself) represents and warrants to
the Lenders that:

SECTION 3.01.

Organization; Powers

.  Each of the Company and its Subsidiaries is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization, has
all requisite power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required.

SECTION 3.02.

Authorization; Enforceability

.  The Transactions are within the powers of the Borrowers and the Guarantor and
have been duly authorized by all necessary actions by the directors or trustees
thereof.  This Agreement has been duly executed and delivered by each of the
Borrowers and the Guarantor, as the case may be, and constitutes a legal, valid
and binding obligation of the Borrowers and the Guarantor, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

SECTION 3.03.

Governmental Approvals; No Conflicts

.  The Transactions (a) do not require any consent or approval of, registration
or filing with, or any other action by, any Governmental Authority, except such
as have been obtained or made or will have been obtained or made by the Closing
Date and are in full force and effect, (b) will not violate in any material
respect any applicable law or regulation, (c) will not violate the charter,
by-laws or other organizational documents of the Company or any of its
Subsidiaries or any order of any Governmental Authority, (d) will not violate or
result in a default under any material indenture, agreement or other instrument
binding upon the Company or any of its Subsidiaries or its assets, or give rise
to a right thereunder to require any payment to be made by the





34










Company or any of its Subsidiaries, and (e) will not result in the creation or
imposition of any material Lien on any asset of the Company or any of its
Subsidiaries.

SECTION 3.04.

Financial Condition; No Material Adverse Effect

.  (a) The Company has heretofore furnished to the Lenders its consolidated
balance sheet and statements of income, beneficial interests and cash flows (i)
as of and for the fiscal years ended 2009, 2010 and 2011, reported on by
Deloitte & Touche LLP, independent public accountants, and (ii) as of and for
the fiscal quarters and the portion of the fiscal year ended January 31, 2012,
certified by its principal accounting officer.  Such financial statements
present fairly, in all material respects, the financial position and results of
operations and cash flows of the Company and its consolidated Subsidiaries as of
such dates and for such periods in accordance with GAAP, subject to year-end
audit adjustments and the absence of footnotes in the case of the statements
referred to in clause (ii) above.  The Company and its Subsidiaries do not have
any material Guarantees, contingent liabilities and liabilities for taxes, or
any long-term leases or unusual forward or long-term commitments, including any
interest rate or foreign currency swap or exchange transaction or other
obligation in respect of derivatives, that are not reflected in the most recent
financial statements referred to in this paragraph.

(a)

Since October 31, 2011, there has been no event, development or circumstance
that has had or could reasonably be expected to have a Material Adverse Effect.

SECTION 3.05.

Properties

.  (a) Each of the Company and its Subsidiaries has good title to, or valid
leasehold interests in, all its real and personal property material to its
business, except for any defects in title that do not interfere with its ability
to conduct business as now conducted or to use such properties for their
intended purposes and none of such property is subject to any Lien except as
permitted by Section 6.03.

(a)

Each of the Company and its Subsidiaries owns, or is licensed to use, all
material trademarks, tradenames, copyrights, patents and other intellectual
property necessary for the conduct of their respective businesses as now
conducted, subject to such limitations on the use thereof, or the rights to use
same, that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect.

SECTION 3.06.

Litigation and Environmental Matters

.  (a) Except for the Disclosed Matters, there are no actions, suits or
proceedings, or, to the knowledge of any Borrower, investigations, by or before
any arbitrator or Governmental Authority pending against or, to the knowledge of
any Borrower, threatened against or affecting the Company or any of its
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect or (ii)
that relate specifically to this Agreement or the Transactions.

(a)

Except with respect to any matters that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, to each
Borrower’s knowledge neither the Company nor any of its Subsidiaries (i) has
failed to comply in any material respect with any Environmental Law or to
obtain, maintain or comply with any material permit, license or other approval
required under any Environmental Law, (ii) has become subject to any material
Environmental Liability, (iii) has received notice of any claim with respect to
any material Environmental Liability or (iv) knows of any basis for any material
Environmental Liability.

(b)

Since the Closing Date, there has been no change in the status of the Disclosed
Matters that, individually or in the aggregate, has resulted in, or materially
increased the likelihood of, a Material Adverse Effect.





35










SECTION 3.07.

Compliance with Laws and Agreements

.  Each of the Company and its Subsidiaries is in compliance with all laws,
regulations and orders of any Governmental Authority applicable to it or its
property and all indentures, agreements and other instruments (including any
material investment advisory or management agreements) binding upon it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

SECTION 3.08.

Investment Company Status

.  (a) Neither the Company nor any of its Subsidiaries is an “investment
company”, or a borrower “controlled” by an “investment company”, each as defined
in, or subject to regulation under, the Investment Company Act of 1940.  Except
for the Persons listed on Schedule 3.08 and other than net capital and other
requirements imposed on registered broker-dealers, neither the Company nor any
of its Subsidiaries is subject to any regulation under any Requirement of Law
(other than Regulation X of the Board) that limits its ability to incur
Indebtedness.

(a)

The Company and each Subsidiary of the Company which is engaged in investment
advisory or investment management activities is, and at all times will be, duly
registered as an investment adviser as and to the extent required under the
Investment Advisers Act of 1940, as amended; and each Subsidiary of the Company
which is engaged in broker-dealer business is, and at all times will be, duly
registered as a broker-dealer as and to the extent required under the Securities
Exchange Act of 1934, as amended, and, as and to the extent required, is, and at
all times will be, a member in good standing of the Financial Industry
Regulatory Authority, Inc.

SECTION 3.09.

Taxes

.  Each of the Company and its Subsidiaries has timely filed or caused to be
filed all Tax returns and reports required to have been filed or has requested
extensions thereof and has paid or caused to be paid all Taxes required to have
been paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which the Company or such Subsidiary, as
applicable, has set aside on its books adequate reserves or (b) to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

SECTION 3.10.

ERISA

.  No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.  The present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of
Accounting Standards Codification Topic 715-30) did not, as of the date of the
most recent financial statements reflecting such amounts, exceed by more than
$5,000,000 the fair market value of the assets of such Plan, and the present
value of all accumulated benefit obligations of all underfunded Plans (based on
the assumptions used for purposes of Accounting Standards Codification Topic
715-30) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by more than $10,000,000 the fair market value
of the assets of all such underfunded Plans.

SECTION 3.11.

Disclosure

.  The Borrowers have disclosed to the Lenders all agreements, instruments and
corporate or other restrictions to which it or any of its Subsidiaries is
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
 None of the reports, financial statements, certificates or other information
furnished by or on behalf of the Borrowers to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Borrowers represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.





36










SECTION 3.12.

No Default

.  As of the Closing Date, neither the Company nor any of its Subsidiaries is in
default under or with respect to any of its Contractual Obligations in any
respect that could reasonably be expected to have a Material Adverse Effect.  No
Default or Event of Default has occurred and is continuing.

SECTION 3.13.

Subsidiaries

.  Schedule 3.13 sets forth the name and jurisdiction of incorporation or
organization of each Subsidiary and, as to each such Subsidiary, the percentage
of each class of Capital Stock owned directly or indirectly by the Company.  As
of the Closing Date there are no outstanding subscriptions, options, warrants,
calls, rights or other agreements or commitments (other than between the Company
and its Subsidiaries, stock options or restricted stock granted to employees or
directors and directors’ qualifying shares) of any nature relating to any
Capital Stock of the Company or any Subsidiary.

SECTION 3.14.

Federal Regulations

.  No part of the proceeds of any Loans will be used for “buying” or “carrying”
any “margin stock” within the respective meanings of each of the quoted terms
under Regulation U as now and from time to time hereafter in effect in any
manner that violates the provisions of the Regulations of the Board or for any
other purpose that violates the provisions of the Regulations of the Board.  If
requested by any Lender or the Administrative Agent, the Company will furnish to
the Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form G-3 or FR Form U-1, as applicable,
referred to in Regulation U.  No more than 25% of the consolidated assets of the
Company and its Subsidiaries (excluding treasury shares) consist of “margin
stock” under Regulation U as now and from time to time hereafter in effect.

SECTION 3.15.

No Burdensome Restrictions

.  No Requirement of Law or Contractual Obligation of the Company could
reasonably be expected to have a Material Adverse Effect.

ARTICLE IV
Conditions

SECTION 4.01.

Closing Date

.  The obligations of the Lenders to make Loans hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 10.02):

(a)

The Existing Credit Agreement shall have been terminated and the Company shall
have repaid all of the indebtedness, fees and other amounts owed thereunder.

(b)

The Administrative Agent (or its counsel) shall have received from each party
hereto either (i) a counterpart of this Agreement signed on behalf of such party
or (ii) written evidence satisfactory to the Administrative Agent (which may
include telecopy or e-mail transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.

(c)

The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Closing
Date) of a senior legal officer or special counsel of the Company and the
Guarantor, substantially in the form of Exhibit D, and covering such other
matters relating to the Company and the Guarantor, this Agreement or the
Transactions as the Administrative Agent shall reasonably request.  The Company
and the Guarantor hereby request such counsel to deliver such opinion.

(d)

The Administrative Agent shall have received such documents and certificates as
the Administrative Agent or its counsel may reasonably request relating to the
organization, existence and





37










good standing of the Company and the Guarantor, the authorization of the
Transactions and any other legal matters relating to the Company and Guarantor,
this Agreement or the Transactions, all in form and substance satisfactory to
the Administrative Agent and its counsel.

(e)

The Administrative Agent shall have received a certificate, dated the Closing
Date and signed by the President, a Vice President or a Financial Officer of the
Company, confirming compliance with the conditions set forth in paragraphs (a)
and (b) of Section 4.02.

(f)

The Administrative Agent shall have received all fees and other amounts due and
payable on or prior to the Closing Date, including, to the extent invoiced,
reimbursement or payment of all reasonable out-of-pocket expenses required to be
reimbursed or paid by the Company hereunder.

(g)

All governmental and third party approvals necessary in connection with the
continuing operations of the Company and its Subsidiaries and the transactions
contemplated hereby shall have been obtained and be in full force and effect,
and all applicable waiting periods shall have expired without any action being
taken or threatened by any competent authority that would restrain, prevent or
otherwise impose adverse conditions on the financing contemplated hereby.

(h)

The Lenders shall have received (i) audited consolidated financial statements of
the Company for the 2009, 2010 and 2011 fiscal years and (ii) unaudited interim
consolidated financial statements of the Company for each fiscal quarterly
period ended subsequent to the date of the latest applicable financial
statements delivered pursuant to clause (i) of this paragraph as to which such
financial statements are available, and such financial statements shall not, in
the reasonable judgment of the Lenders, reflect any material adverse change in
the consolidated financial condition of the Company, as reflected in the
financial statements or projections contained in the Confidential Information
Memorandum.

The Administrative Agent shall notify the Company and the Lenders of the Closing
Date in writing, and such notice shall be conclusive and binding.
 Notwithstanding the foregoing, the obligations of the Lenders to make Loans
hereunder shall not become effective unless each of the foregoing conditions is
satisfied (or waived pursuant to Section 10.02) at or prior to 5:00 p.m., New
York City time, on June 4, 2012 (and, in the event such conditions are not so
satisfied or waived, the Commitments shall terminate at such time).

SECTION 4.02.

Each Credit Event

.  The obligation of each Lender to make a Loan on the occasion of any Borrowing
(including, without limitation, its initial Loan) is subject to the satisfaction
of the following conditions:

(a)

The representations and warranties of the Borrowers set forth in this Agreement
shall be true and correct in all material respects on and as of the date of such
Borrowing; except for any representation and warranty made as of an earlier
date, which representation and warranty shall be true in all material respects
on such earlier date.

(b)

At the time of and immediately after giving effect to such Borrowing, no Default
shall have occurred and be continuing.

Each Borrowing and any increase of the aggregate Commitments pursuant to Section
2.19 shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section 4.02.





38










ARTICLE V
Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Company covenants and agrees with the Lenders that:

SECTION 5.01.

Financial Statements and Other Information

.  The Company will furnish to the Administrative Agent and each Lender:

(a)

within 90 days after the end of each fiscal year of the Company, the audited
consolidated balance sheet of the Company and its Subsidiaries and the related
audited consolidated statements of income, of beneficial interests and of cash
flows for such year, setting forth in each case in comparative form the figures
for the previous year, reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by Deloitte & Touche LLP or other independent certified public
accountants of nationally recognized standing (it being agreed that the
furnishing of the Company’s Annual Report on Form 10-K for such year, as filed
with the Securities and Exchange Commission, will satisfy the Company’s
obligation under this Section 5.01(a) with respect to such year except with
respect to the requirement that such financial statements be reported on without
a “going concern” or like qualification or exception, or qualification arising
out of the scope of the audit);

(b)

within 45 days after the end of each of the first three fiscal quarters of each
fiscal year of the Company, the unaudited consolidated balance sheet of the
Company and its Subsidiaries, and the related unaudited consolidated statements
of income, beneficial interests and cash flows for such quarter and the portion
of the fiscal year through the end of such quarter, setting forth in each case
in comparative form the figures for the previous year, certified by an officer
of the Company as being fairly stated in all material respects (subject to
normal year-end audit adjustments) (it being agreed that the furnishing of the
Company’s Quarterly Report on Form 10-Q for such quarter, as filed with the
Securities and Exchange Commission, will satisfy the Company’s obligations under
this Section 5.01(b) with respect to such quarter);

(c)

concurrently with any delivery of statements under clause (a) or (b) above, a
certificate of a Financial Officer of the Company (i) certifying as to whether
an Event of Default has occurred and, if an Event of Default has occurred,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 6.01 and (iii) stating whether any change
in GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 3.04 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate;

(d)

promptly following any request therefor, such other information regarding the
operations, business affairs and financial condition of the Company or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request; and

(e)

promptly following receipt thereof, copies of any documents described in Section
101(k) or 101(1) of ERISA that the Company or any ERISA Affiliate may request
with respect to any Multiemployer Plan; provided, that if the Company or
relevant ERISA Affiliate have not requested such documents or notices from the
administrator or sponsor of the applicable Multiemployer Plan, then, upon
reasonable request of the Administrative Agent, the Company or the relevant
ERISA Affiliate, as





39










applicable, shall promptly make a request for such documents or notices from
such administrator or sponsor and the Company shall provide copies of such
documents and notices to the Administrative Agent promptly after receipt
thereof.

Any financial statement or other document required to be delivered pursuant to
clause (a) or (b) of this Section 5.01 may be delivered by posting such
financial statement or other document on its website and, if so delivered, will
be deemed to have been delivered on the date on which the Company posts such
financial statement or other document on www.eatonvance.com; provided that the
Company shall give prompt notice of any such posting to the Administrative Agent
(who shall then give prompt notice of any such posting to the Lenders).
Notwithstanding the foregoing, the Company shall deliver paper copies of any
financial statement or other document referred to in this Section 5.01 to the
Administrative Agent if the Administrative Agent or any Lender requests the
Company to deliver such paper copies until written notice to cease delivering
such paper copies is given by the Administrative Agent or such Lender as the
case may be.

SECTION 5.02.

Notices of Material Events

.  The Company will furnish to the Administrative Agent and each Lender prompt
written notice of the following:

(a)

the occurrence of any Event of Default;

(b)

the filing or commencement of any action, suit or proceeding by or before any
arbitrator or Governmental Authority against or affecting the Company or any
Affiliate thereof that, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect;

(c)

the occurrence of any ERISA Event that, alone or together with any other ERISA
Events that have occurred, could reasonably be expected to result in liability
of the Company and its ERISA Affiliates in an aggregate amount exceeding
$5,000,000;

(d)

any suspension or termination of the registration of any Subsidiary as an
investment adviser under the Investment Advisers Act of 1940, as amended, or any
cancellation or expiration without renewal of any material investment advisory
agreement or similar contract to which any Subsidiary is a party, in the case of
any such cancellation or expiration where the same could reasonably be
determined to have a Material Adverse Effect; and

(e)

any other development that results in, or could reasonably be expected to result
in, a Material Adverse Effect.

Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Financial Officer or other executive officer of the Company
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

SECTION 5.03.

Existence; Conduct of Business

.  The Company will, and will cause each of its Subsidiaries to, (a) do or cause
to be done all things necessary to preserve, renew and keep in full force and
effect its legal existence and the rights, licenses, permits, privileges and
franchises material to the conduct of its business; provided that the foregoing
shall not prohibit any merger, consolidation, liquidation or dissolution
permitted under Section 6.04, and (b) comply with all Contractual Obligations
and Requirements of Law except to the extent that failure to comply therewith
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.

SECTION 5.04.

Payment of Obligations

.  The Company will, and will cause each of its Subsidiaries to, pay its
obligations, including Tax liabilities, that, if not paid, could result in a
Material





40










Adverse Effect before the same shall become delinquent or in default, except
where (a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) the Company or such Subsidiary has set aside on its
books adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.

SECTION 5.05.

Maintenance of Properties; Insurance

.  The Company will, and will cause each of its Subsidiaries to, (a) keep and
maintain all property material to the conduct of its business in good working
order and condition, ordinary wear and tear excepted, and (b) maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations.

SECTION 5.06.

Books and Records; Inspection Rights

.  The Company will, and will cause each of its Subsidiaries to, keep proper
books of record and account in which full, true and correct entries are made of
all dealings and transactions in relation to its business and activities.  The
Company will, and will cause each of its Subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its Financial Officers and independent accountants, all at
such reasonable times and as often as reasonably requested.

SECTION 5.07.

Compliance with Laws

.  The Company will, and will cause each of its Subsidiaries to, comply with all
laws, rules, regulations and orders of any Governmental Authority applicable to
it or its property and all indentures, agreements and other instruments binding
upon it or its property and maintain all registrations and memberships with any
Governmental Authority, except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 5.08.

Use of Proceeds

.  The proceeds of the Loans will be used (i) to finance the working capital
needs of the Company and its Subsidiaries and for general corporate purposes,
(ii) to repay indebtedness, fees and other amounts owed under the Existing
Credit Agreement, and (iii) to consummate Permitted Acquisitions.  No part of
the proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations U and X.

SECTION 5.09.

Environmental Laws

.  The Company will, and will cause each of its Subsidiaries to, (a) comply in
all material respects with all applicable Environmental Laws, and obtain and
comply in all material respects with and maintain any and all licenses,
approvals, notifications, registrations or permits required by applicable
Environmental Laws, and (b) conduct and complete all investigations, studies,
sampling and testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws, except in each case to the extent that non-compliance therewith could not
reasonably be expected to result in a Material Adverse Effect.





41










ARTICLE VI
Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Company covenants and agrees with the Lenders that:

SECTION 6.01.

Financial Condition Covenants

.

(a)

Consolidated Leverage Ratio.  The Company shall not permit the Consolidated
Leverage Ratio as at the last day of any period of four consecutive fiscal
quarters of the Company ending with any fiscal quarter to equal or exceed the
ratio of 3.00:1.00.

(b)

Consolidated Interest Coverage Ratio. The Company shall not permit the
Consolidated Interest Coverage Ratio as at the last day of any period of four
consecutive fiscal quarters of the Company ending with any fiscal quarter to
equal or be less than the ratio of 4.00:1.00.

SECTION 6.02.

Indebtedness

.  The Company will not permit any Subsidiary that is not a Borrower  to create,
incur, assume or permit to exist any Indebtedness, except:

(a)

Indebtedness created under this Agreement;

(b)

Indebtedness existing on the date hereof and, to the extent in excess of
$10,000,000 individually, set forth in Schedule 6.02;

(c)

Indebtedness of any Subsidiary to the Company or any other Subsidiary;

(d)

Guarantees by any Subsidiary of Indebtedness of the Company or any other
Subsidiary;

(e)

Indebtedness of any Subsidiary incurred to finance the acquisition, lease,
construction, repair, maintenance, replacement or improvement of any fixed or
capital assets, including Capital Lease Obligations and any Indebtedness assumed
in connection with the acquisition of any such assets or secured by a Lien on
any such assets prior to the acquisition thereof, and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof; provided that (i) such Indebtedness is incurred prior
to or within 180 days after such acquisition, lease or the completion of such
construction, repair, maintenance, replacement  or improvement and (ii) the
aggregate principal amount of Indebtedness permitted by this clause (e) shall
not exceed $50,000,000 at any time outstanding;

(f)

Indebtedness of any Person that becomes a Subsidiary after the date hereof;
provided that such Indebtedness exists at the time such Person becomes a
Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Subsidiary;

(g)

Indebtedness of any Subsidiary as an account party in respect of trade letters
of credit, bank guarantees or similar instruments issued or incurred in the
ordinary course of business, including in respect of card obligations or any
overdraft and related liabilities arising from treasury, depository and cash
management services or any automated clearing house transfers, workers
compensation claims, health, disability or other employee benefits or property,





42










casualty or liability insurance or self-insurance or other Indebtedness with
respect to reimbursement-type obligations regarding workers compensation claims;

(h)

Indebtedness in the form of reimbursements owed to officers, directors,
consultants and employees in the ordinary course of business;

(i)

Indebtedness of any Subsidiary of the Company incurred or issued to finance a
Permitted Acquisition in an aggregate principal amount for all such Indebtedness
at any time outstanding of up to $100,000,000;

(j)

Indebtedness in the form of earn-outs, purchase price adjustments,
indemnification obligations or similar arrangements and other contingent
payments in respect of Permitted Acquisitions and dispositions not prohibited by
Section 6.07 or 6.09 hereof (both before or after any liability associated
therewith becomes fixed);

(k)

other unsecured Indebtedness of Subsidiaries that are not Loan Parties in an
aggregate principal amount not exceeding $25,000,000 at any time outstanding;

(l)

other unsecured indebtedness of Loan Parties; provided that after giving effect
to such Indebtedness (i) no Default or Event of Default shall have occurred and
be continuing and (ii) the Company shall be in compliance, on a pro forma basis,
with the financial covenants set forth in Section 6.01 as of the end of the most
recent fiscal quarter of the Company;

(m)

Indebtedness assumed in connection with any refinancings, refundings, renewals
or extensions of any Indebtedness permitted by this Section 6.02 (other than
pursuant to Section 6.02(a) or 6.02(b)) without increasing, or shortening the
maturity of, the principal amount thereof; provided that any refinancings,
refundings, renewals or extensions of (i) any Indebtedness incurred pursuant to
clause (k) of this Section 6.02 shall be incurred only by Subsidiaries that are
not Loan Parties and (ii) any Indebtedness incurred pursuant to clause (k) or
(l) of this Section 6.02 shall be unsecured; and

(n)

Indebtedness in respect of Derivatives Transactions or Hedging Agreements
entered into in the ordinary course of business.

Each category of Indebtedness (other than Indebtedness under this Agreement
which shall at all times be deemed to be outstanding pursuant to clause (a)) set
forth above shall be deemed to be cumulative and for purposes of determining
compliance with this Section 6.02, in the event that an item of Indebtedness (or
any portion thereof) at any time meets the criteria of more than one of the
categories described above, the Company, in its sole discretion, may classify or
reclassify (or later divide, classify or reclassify) such item of Indebtedness
(or any portion thereof) and shall only be required to include the amount and
type of such Indebtedness in one of the above clauses.

SECTION 6.03.

Liens

.  The Company will not, and will not permit any Subsidiary to, create, incur,
assume or permit to exist any Lien on any property or asset now owned or
hereafter acquired by it, or assign or sell any income or revenues (including
accounts receivable) or rights in respect of any thereof, except (Liens
described below, “Permitted Liens”):

(a)

Permitted Encumbrances;





43










(b)

Liens on any property or asset of (i) any Loan Party in favor of any other Loan
Party and (ii) any Subsidiary that is not a Loan Party in favor of the Company
or any other Subsidiary;

(c)

any Lien on any property or asset of the Company or any Subsidiary existing on
the date hereof and, to the extent securing an obligation in an amount in excess
of $10,000,000, set forth in Schedule 6.03; provided that (i) such Lien shall
not apply to any other property or asset of the Company or any Subsidiary and
(ii) such Lien shall secure only those obligations which it secures on the date
hereof and any refinancings, refundings, renewals or extensions thereof
permitted by Section 6.02(m);

(d)

any Lien existing on any property or asset prior to the acquisition thereof by
the Company or any Subsidiary or existing on any property or asset of any Person
that becomes a Subsidiary after the date hereof prior to the time such Person
becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Company or any Subsidiary other than (A) improvements
and after-acquired property that is affixed or incorporated into the property
covered by such Lien, and (B) proceeds and products thereof, and (iii) such Lien
shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Subsidiary, as the case may be,
and any refinancings, refundings, renewals or extensions thereof permitted by
Section 6.02(m);  

(e)

Liens on real or personal property, plant and equipment acquired, leased,
constructed, repaired, maintained, replaced, installed or improved by the
Company or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by clause (e) of Section 6.02 and any refinancings,
refundings, renewals or extensions thereof permitted by clause (m) of Section
6.02, (ii) such security interests and the Indebtedness secured thereby, other
than any refinancings, refundings, renewals or extensions thereof permitted by
clause (m) of Section 6.02, are incurred prior to or within 180 days after such
acquisition or lease or the completion of such construction, repair, maintenance
or replacement or installation or improvement, (iii) the Indebtedness secured
thereby does not exceed 100% of the cost of acquiring, constructing or improving
such property, plant and equipment and (iv) such security interests shall not
apply to any other property or assets of the Company or any Subsidiary, provided
further that individual financings of equipment provided by one lender may be
cross-collateralized to other financings of equipment provided by such lender;

(f)

any Lien on any property or asset of the Company or any Subsidiary provided for
in any Derivatives Transactions or Hedging Agreements;

(g)

any restriction or encumbrance with respect to the pledge or transfer of the
equity interests of a joint venture; and

(h)

Liens not otherwise permitted by this Section 6.03, provided that a Lien shall
be permitted to be incurred pursuant to this clause (h) only if at the time such
Lien is incurred the aggregate principal amount of the obligations secured at
such time (including such Lien) by Liens outstanding pursuant to this clause (h)
would not exceed $50,000,000.

SECTION 6.04.

Fundamental Changes

.  (a) The Company will not, and will not permit any Subsidiary to, merge into
or consolidate with any other Person, or permit any other Person to merge into
or consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a





44










series of transactions) all or substantially all of its assets, or all or
substantially all of the Capital Stock of any of its Subsidiaries (in each case,
whether now owned or hereafter acquired), or liquidate or dissolve, except that,
if at the time thereof and immediately after giving effect thereto no Default
shall have occurred and be continuing (i) any other Person, including a
Subsidiary, may merge into the Company in a transaction in which the Company is
the surviving Person, (ii) any Subsidiary may merge into any other Subsidiary in
a transaction in which the surviving entity is a Subsidiary, (iii) any
Subsidiary may sell, transfer, lease or otherwise dispose of its assets to the
Company or to another Subsidiary, (iv) any Subsidiary may liquidate or dissolve
if the Company determines in good faith that such liquidation or dissolution is
in the best interests of the Company and could not reasonably be expected to
have a Material Adverse Effect, and (v) the Company may merge into or
consolidate with another Person in a transaction in which such other Person is
the surviving entity if such other Person is organized and validly existing
under the laws of the United States or any State thereof and by operation of law
or otherwise assumes all obligations of the Company hereunder and such
assumption is evidenced by an opinion of counsel to such other Person
satisfactory in form and substance to the Administrative Agent in its reasonable
discretion; provided that any such merger involving a Person that is not a
wholly owned Subsidiary immediately prior to such merger shall not be permitted
unless also permitted by Section 6.05.  In the event of any merger or
consolidation involving the Guarantor, or in the event of any sale, transfer or
other disposition by the Guarantor of all or substantially all of its assets, in
either case as permitted above in this Section 6.04(a), the surviving Person of
such merger or consolidation (if the surviving Person is not the Guarantor) or
the transferee of all or substantially all of the assets of the Guarantor, as
the case may be, shall expressly assume all of the obligations, duties and
liabilities of the Guarantor hereunder in a manner reasonably satisfactory to
the Administrative Agent; and, no such merger or consolidation, and no such
sale, transfer or other disposition, shall be permitted hereunder in the absence
of such an assumption.  

(a)

The Company will not, and will not permit any of its Subsidiaries to, engage to
any material extent in any business other than businesses of the type conducted
by the Company and its Subsidiaries on the date of execution of this Agreement
and businesses reasonably related thereto.

SECTION 6.05.

Acquisitions

.  The Company will not, and will not permit any of its Subsidiaries to purchase
or otherwise acquire (in one transaction or a series of transactions) any other
Person or assets of any other Person constituting a business unit, except
pursuant to a Permitted Acquisition.

SECTION 6.06.

Restricted Payments

.  The Company will not, and will not permit any of its Subsidiaries to, declare
or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, if any Default or Event of Default has occurred or is continuing or
would result therefrom.

SECTION 6.07.

Transactions with Affiliates

.  The Company will not, and will not permit any of its Subsidiaries to, sell,
lease or otherwise transfer any property or assets to, or purchase, lease or
otherwise acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (a) in the ordinary course of
business at prices and on terms and conditions not less favorable to the Company
or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties, (b) transactions between or among the Company and its
Subsidiaries not involving any other Affiliate and, (c) so long as no Event of
Default under clauses (a), (h), (i) or (j) of Article VII shall have occurred
and be continuing, the payment of customary compensation and benefits and
reimbursements of out-of-pocket costs to, and the provision of indemnity on
behalf of, directors, officers, consultants and employees of the Company or any
Subsidiary and employment, incentive, benefit, consulting and severance
arrangements entered into in the ordinary course of business with officers,
directors, consultants and employees of the Company or its Subsidiaries;
provided that during any period that the Company is a public company regulated
by, and required to file regular periodic





45










reports with, the Securities and Exchange Commission, any compensation paid to
any director or executive officer of the Company or any Subsidiary which has
been specifically approved by the Board of Directors of the Company (or by the
Compensation Committee of the Board of Directors of the Company or other
committee responsible for such approval) during such period will be deemed to be
customary and entered into in the ordinary course of business for purposes of
this clause (c), (d) transactions with joint venture partners entered into in
the ordinary course of business, (e) loans and advances to officers, directors,
consultants and employees in the ordinary course of business; and (f) any
transaction expressly permitted by Sections 6.02(c), 6.02(d), 6.02(h) and  6.04.

SECTION 6.08.

Changes in Fiscal Periods

.  The Company will not permit the fiscal year of the Company to end on a day
other than the last Business Day closest to October 31 or change the Company’s
method of determining fiscal quarters.

SECTION 6.09.

Limitation on Sale of Assets

.  The Company will not, and will not permit any of its Subsidiaries to, dispose
of any of its property or business (including, without limitation, receivables
and leasehold interests), whether now owned or hereafter acquired, or, in the
case of any Subsidiary, issue or sell any shares of such Subsidiary’s Capital
Stock to any Person, except:

(a)

dispositions permitted by Section 6.04;

(b)

transactions permitted by Sections 6.05;

(c)

the sale or issuance of any Subsidiary’s Capital Stock to the Company or any
wholly-owned Subsidiary;

(d)

any sale, transfer or lease, sublease, license or sublicense, in each case in
the ordinary course of business or other disposition by the Company or any
Subsidiary in the ordinary course of business;

(e)

dispositions of property or assets to the Company or to a Subsidiary;

(f)

dispositions of investments in joint ventures to the extent required by, or made
pursuant to customary buy/sell arrangements between, the joint venture parties
set forth in joint venture arrangements and similar binding arrangements;

(g)

sale and leasebacks of properties acquired following the Closing Date within 180
days of the acquisition thereof; provided that any resulting Capital Lease
Obligations are permitted under Section 6.02 ; and

(h)

any sale, transfer or lease or other disposition by the Company or any
Subsidiary not in the ordinary course of business having a fair market value not
to exceed $50,000,000 in the aggregate for the Company or any Subsidiary.  

ARTICLE VII
Events of Default

If any of the following events (“Events of Default”) shall occur:





46










(a)

any Borrower shall fail to pay any principal of any Loan when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b)

any Borrower shall fail to pay any interest on any Loan or any fee or any other
amount (other than an amount referred to in clause (a) of this Article VII)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five Business Days;

(c)

any representation or warranty made or, pursuant to Section 4.02 deemed made, by
or on behalf of the Company or any Subsidiary in or in connection with this
Agreement or any amendment or modification hereof, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification hereof, shall
prove to have been materially incorrect when made or deemed made;

(d)

the Company shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to the Company’s
existence) or the last sentence of 5.08 or in Article VI;

(e)

the Company shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article VII), and such failure shall continue unremedied for
a period of 30 days after notice thereof from the Administrative Agent (given at
the request of any Lender) to the Company;

(f)

the Company or any Subsidiary shall fail to make any payment (whether of
principal or interest) in respect of any Material Indebtedness, when and as the
same shall become due and payable;

(g)

any event or condition occurs that results in the acceleration of any Material
Indebtedness prior to its scheduled maturity; provided that this clause (g)
shall not apply to secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness;

(h)

an involuntary proceeding shall be commenced or an involuntary petition shall be
filed seeking (i) liquidation, reorganization or other relief in respect of the
Company or any Subsidiary or its debts, or of a substantial part of its assets,
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Company or any Subsidiary or for a substantial part of its assets, and, in any
such case, such proceeding or petition shall continue undismissed for 60 days or
an order or decree approving or ordering any of the foregoing shall be entered;

(i)

the Company or any Subsidiary shall (i) voluntarily commence any proceeding or
file any petition seeking liquidation, reorganization or other relief under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Article VII, (iii) apply for or consent to the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Company or any Subsidiary or for a substantial part of its assets, (iv)
file an answer admitting the material allegations of a petition filed against it
in any such proceeding, (v) make a general assignment for the benefit of
creditors or (vi) take any action for the purpose of effecting any of the
foregoing;





47










(j)

the Company or any Subsidiary shall become unable, admit in writing or fail
generally to pay its debts as they become due;

(k)

one or more uninsured judgments for the payment of money in an aggregate amount
in excess of $50,000,000 shall be rendered against the Company, any Subsidiary
or any combination thereof and the same shall remain undischarged for a period
of 30 consecutive days during which execution shall not be effectively stayed;

(l)

an ERISA Event shall have occurred that, in the opinion of the Required Lenders,
when taken together with all other ERISA Events that have occurred, could
reasonably be expected to result in a Material Adverse Effect;

(m)

a Change in Control shall occur;

(n)

the obligations of the Guarantor under Article VIII shall cease to be in full
force and effect in any material respect or the Guarantor shall so assert; or

(o)

the joint and several obligations of the Company in respect of the Borrower
Obligations of all Borrowers shall cease to be in full force and effect in any
material respect or the Company shall so assert;

then, and in every such event (other than an event with respect to the Company
described in clause (h) or (i) of this Article VII), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Company, take either or
both of the following actions, at the same or different times:  (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrowers accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrowers;
and in case of any event with respect to the Company described in clause (h) or
(i) of this Article VII, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrowers accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrowers.

ARTICLE VIII
The Guarantee

SECTION 8.01.

Guarantee

.  (a)  The Guarantor hereby, jointly and severally, unconditionally and
irrevocably, guarantees to the Administrative Agent, for the ratable benefit of
the Lenders and their respective successors, indorsees, transferees and assigns,
the prompt and complete payment and performance by the Borrowers when due
(whether at the stated maturity, by acceleration or otherwise) of the Borrower
Obligations.

(b)

Anything herein to the contrary notwithstanding, the maximum liability of the
Guarantor hereunder shall in no event exceed the amount which can be guaranteed
by the Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of subrogation and
contribution established in Section 8.02).





48










(c)

The Guarantor agrees that the Borrower Obligations may at any time and from time
to time exceed the amount of the liability of the Guarantor hereunder without
impairing the guarantee contained in this Article VIII or affecting the rights
and remedies of the Administrative Agent or any Lender hereunder.  

(d)

The guarantee contained in this Article VIII shall remain in full force and
effect until all the Borrower Obligations and the obligations of the Guarantor
under the guarantee contained in this Article VIII shall have been satisfied by
payment in full and the Commitments shall have been terminated, notwithstanding
that from time to time during the term of this Agreement a Borrower may be free
from any Borrower Obligations.

(e)

No payment made by the Borrowers, the Guarantor, any other guarantor or any
other Person or received or collected by the Administrative Agent or any Lender
from the Borrowers, the Guarantor, any other guarantor or any other Person by
virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Borrower Obligations shall be deemed to modify, reduce, release or otherwise
affect the liability of the Guarantor hereunder which shall, notwithstanding any
such payment (other than any payment made by the Guarantor in respect of the
Borrower Obligations or any payment received or collected from the Guarantor in
respect of the Borrower Obligations), remain liable for the Borrower Obligations
up to the maximum liability of the Guarantor hereunder until the Borrower
Obligations are paid in full and the Commitments are terminated.  The provisions
of Section 2.14 and 2.16 shall apply to the Guarantor under this Article VIII
(with appropriate changes therein to refer to the Guarantor as necessary).

SECTION 8.02.

No Subrogation

.  Notwithstanding any payment made by the Guarantor hereunder or any set-off or
application of funds of the Guarantor by the Administrative Agent or any Lender,
the Guarantor shall not be entitled to be subrogated to any of the rights of the
Administrative Agent or any Lender against the Borrowers or any collateral
security or guarantee or right of offset held by the Administrative Agent or any
Lender for the payment of the Borrower Obligations, nor shall the Guarantor seek
or be entitled to seek any contribution or reimbursement from the Borrowers in
respect of payments made by the Guarantor hereunder, until all amounts owing to
the Administrative Agent and the Lenders by the Borrowers on account of the
Borrower Obligations are paid in full and the Commitments are terminated.  If
any amount shall be paid to the Guarantor on account of such subrogation rights
at any time when all of the Borrower Obligations shall not have been paid in
full, such amount shall be held by the Guarantor in trust for the Administrative
Agent and the Lenders, segregated from other funds of the Guarantor, and shall,
forthwith upon receipt by the Guarantor, be turned over to the Administrative
Agent in the exact form received by the Guarantor (duly indorsed by the
Guarantor to the Administrative Agent, if required), to be applied against the
Borrower Obligations, whether matured or unmatured, in such order as the
Administrative Agent may determine.

SECTION 8.03.

Amendments, etc. with Respect to The Borrower Obligations

.  The Guarantor shall remain obligated hereunder notwithstanding that, any of
the following may occur, without notice to or further assent by the Guarantor,
(i) any demand for payment of any of the Borrower Obligations made by the
Administrative Agent or any Lender may be rescinded by the Administrative Agent
or such Lender and any of the Borrower Obligations continued, (ii) the Borrower
Obligations, or the liability of any other Person upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Administrative Agent or any Lender, (iii) this Agreement and any other
documents executed and delivered in connection therewith may be amended,
modified, supplemented or terminated, in whole or in part, as the Administrative
Agent (or the Required Lenders or all Lenders, as the case may be) may deem
advisable from time to time, or (iv) any collateral security, guarantee or right
of offset at any time held by





49










the Administrative Agent or any Lender for the payment of the Borrower
Obligations may be sold, exchanged, waived, surrendered or released.  Neither
the Administrative Agent nor any Lender shall have any obligation to protect,
secure, perfect or insure any Lien at any time held by it as security for the
Borrower Obligations or for the guarantee contained in this Article VIII or any
property subject thereto.  

SECTION 8.04.

Guarantee Absolute and Unconditional

.  The Guarantor waives any and all notice of the creation, renewal, extension
or accrual of any of the Borrower Obligations and notice of or proof of reliance
by the Administrative Agent or any Lender upon the guarantee contained in this
Article VIII or acceptance of the guarantee contained in this Article VIII; the
Borrower Obligations, and any of them, shall conclusively be deemed to have been
created, contracted or incurred, or renewed, extended, amended or waived, in
reliance upon the guarantee contained in this Article VIII; and all dealings
between the Borrowers and the Guarantor, on the one hand, and the Administrative
Agent and the Lenders, on the other hand, likewise shall be conclusively
presumed to have been had or consummated in reliance upon the guarantee
contained in this Article VIII.  The Guarantor waives diligence, presentment,
protest, demand for payment and notice of default or nonpayment to or upon the
Borrowers with respect to the Borrower Obligations.  The Guarantor understands
and agrees that the guarantee contained in this Article VIII shall be construed
as a continuing, absolute and unconditional guarantee of payment without regard
to  (a) any defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by the
Borrowers or any other Person against the Administrative Agent or any Lender, or
(b) any other circumstance whatsoever (with or without notice to or knowledge of
the Borrowers or the Guarantor) which constitutes, or might be construed to
constitute, an equitable or legal discharge of the Borrowers for the Borrower
Obligations, or of the Guarantor under the guarantee contained in this Article
VIII, in bankruptcy or in any other instance.  When making any demand hereunder
or otherwise pursuing its rights and remedies hereunder against the Guarantor,
the Administrative Agent or any Lender may, but shall be under no obligation to,
make a similar demand on or otherwise pursue such rights and remedies as it may
have against the Borrowers or any other Person or against any collateral
security or guarantee for the Borrower Obligations or any right of offset with
respect thereto, and any failure by the Administrative Agent or any Lender to
make any such demand, to pursue such other rights or remedies or to collect any
payments from the Borrowers or any other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of the Borrowers or any other Person or any such collateral security,
guarantee or right of offset, shall not relieve the Guarantor of any obligation
or liability hereunder, and shall not impair or affect the rights and remedies,
whether express, implied or available as a matter of law, of the Administrative
Agent or any Lender against the Guarantor.  For the purposes hereof “demand”
shall include the commencement and continuance of any legal proceedings.

SECTION 8.05.

Reinstatement

.  The guarantee contained in this Article VIII shall continue to be effective,
or be reinstated, as the case may be, if at any time payment, or any part
thereof, of any of the Borrower Obligations is rescinded or must otherwise be
restored or returned by the Administrative Agent or any Lender upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of any
Borrower or the Guarantor or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, any
Borrower or the Guarantor or any substantial part of its property, or otherwise,
all as though such payments had not been made.

SECTION 8.06.

Payments

.  The Guarantor hereby guarantees that payments hereunder will be paid to the
Administrative Agent without set-off or counterclaim in dollars at the office of
the Administrative Agent.





50










ARTICLE IX
The Administrative Agent

Except as provided below, each of the Lenders hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Company or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein.  Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing by the Required Lenders, and (c) except as expressly set
forth herein, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Company or any of its Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity.
 The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders or in the
absence of its own gross negligence or willful misconduct.  The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
written notice thereof is given to the Administrative Agent by the Company or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made by any other Person in or in connection with this Agreement, (ii) the
contents of any certificate, report or other document delivered by any other
Person hereunder or in connection herewith, (iii) the performance or observance
of any of the covenants, agreements or other terms or conditions set forth
herein, (iv) the validity, enforceability, effectiveness (other than its own due
execution) or genuineness of this Agreement or any other agreement, instrument
or document, or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing reasonably believed by it to be
genuine and to have been signed or sent by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon.  The Administrative Agent may consult
with legal counsel (who may be counsel for the Company), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers through Related Parties of the Administrative Agent.  The
exculpatory provisions of the preceding paragraphs shall apply to the Related
Parties of the Administrative Agent, and shall apply to their activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.





51










Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Company.  Upon any such resignation, the Required
Lenders shall have the right, in consultation with the Company, to appoint a
successor.  If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank.  Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder.  The fees payable by the
Borrowers to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrowers and such
successor.  After the Administrative Agent’s resignation hereunder, the
provisions of this Article IX and Section 10.03 shall continue in effect for its
benefit in respect of any actions taken or omitted to be taken by it while it
was acting as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

ARTICLE X
Miscellaneous

SECTION 10.01.

Notices

.  Except in the case of notices and other communications expressly permitted to
be given by telephone, all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(a)

if to the Company, to it at Eaton Vance Corp., Two International Place, Boston,
MA 02110, Attention:  Treasurer (Telecopy No. (617) 672-1952); with a copy to
the Chief Financial Officer (Telecopy (617) 672-1527 and Chief Legal Officer
(Telecopy (617) 672-1566) of the Company.

(b)

if to the Administrative Agent, to JPMorgan Chase Bank, N.A. c/o The Loan and
Agency Services Group, 1111 Fannin Street, 10th floor, Houston, TX 77002,
Attention of Angelica Castillo (Telecopy No. (713) 750-2223), with a copy to
JPMorgan Chase Bank, N.A. 277 Park Avenue, New York, New York 10172, Attention
of Ayesha Umar (Telecopy No. (212) 270-1511); and    

(c)

if to any other Lender, to it at its address (or telecopy number) set forth in
its Administrative Questionnaire.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.  All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.





52










SECTION 10.02.

Waivers; Amendments

.  (a) No failure or delay by the Administrative Agent or any Lender in
exercising any right or power hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent and the
Lenders hereunder are cumulative and are not exclusive of any rights or remedies
that they would otherwise have.  No waiver of any provision of this Agreement or
consent to any departure by the Borrowers therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section
10.02, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given.  Without limiting the generality
of the foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default at the time.

(a)

Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrowers and the Required Lenders or by the Borrowers and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender affected thereby, (iv)
change Section 2.17(b) or (c) in a manner that would alter the pro rata sharing
of payments required thereby, without the written consent of each Lender, (v)
release the Guarantor from its Guarantee contained herein, without the written
consent of each Lender, (vi) change any of the provisions of this Section
10.02(b) or the definition of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender or (vii) release the
Company from its joint and several obligations in respect of the Borrower
Obligations of all Borrowers, without the written consent of each Lender;
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent hereunder without the prior
written consent of the Administrative Agent.

SECTION 10.03.

Expenses; Indemnity; Damage Waiver

.  (a) The Borrowers shall pay (i) all reasonable, documented out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates in amounts
previously agreed to in writing and the reasonable fees, charges and
disbursements of counsel for the Administrative Agent, in connection with the
syndication of the credit facilities provided for herein, the preparation and
administration of this Agreement or any amendments, modifications or waivers of
the provisions hereof (whether or not the transactions contemplated hereby or
thereby shall be consummated) and (ii) all out-of-pocket expenses incurred by
the Administrative Agent or any Lender, including the fees, charges and
disbursements of any counsel for the Administrative Agent or any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement, including its rights under this Section 10.03, or in connection
with the Loans made, including in connection with any workout, restructuring or
negotiations in respect thereof.

(a)

The Borrowers shall indemnify the Administrative Agent and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities, costs and related expenses, including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement or any
agreement or instrument contemplated





53










hereby, the performance by the parties hereto of their respective obligations
hereunder or the consummation of the Transactions or any other transactions
contemplated hereby, (ii) any Loan or the use of the proceeds therefrom, (iii)
any actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by the Company or any of its Subsidiaries, or any
Environmental Liability related in any way to the Company or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that (a) such losses, claims, damages, liabilities, costs or related
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (b) any such losses, damages, liabilities,
costs, or related expenses solely arise out of any successful claim made by the
Company or any Subsidiary against any such Indemnitee.

(b)

To the extent that the Borrowers fail to pay any amount required to be paid by
it to the Administrative Agent under paragraph (a) or (b) of this Section 10.03,
each Lender severally agrees to pay to the Administrative Agent such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent in its capacity as such.

(c)

To the extent permitted by applicable law, the Borrowers shall not assert, and
hereby waive, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or the use of the proceeds thereof.

(d)

All amounts due under this Section 10.03 shall be payable not later than 30 days
after written demand therefor accompanied by documentation reasonably describing
the basis for such amounts.

SECTION 10.04.

Successors and Assigns

.  (a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrowers may not assign or otherwise transfer
any of their rights or obligations hereunder without the prior written consent
of each Lender (and any attempted assignment or transfer by the Borrowers
without such consent shall be null and void).  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.

(a)

Any Lender may assign to one or more assignees (other than a natural person) all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitment and the Loans at the time owing to it); provided
that (i) except in the case of an assignment to a Lender or an Affiliate of a
Lender, each of the Adminstrative Borrower and the Administrative Agent must
give their prior written consent to such assignment, which consent shall not be
unreasonably withheld (it being agreed the Adminstrative Borrower shall be
deemed to have consented to any assignment to which it has not objected in
writing within five Business Days after receipt of notice thereof), (ii) except
in the case of an assignment to a Lender or an Affiliate of a Lender or an
assignment of the entire remaining amount of the assigning Lender’s Commitment,
and the Loans at the time owing to it or in the case of an assignment to a
Lender or an Affiliate of a Lender or an Approved Fund with respect to a Lender,
the aggregate amount of the Commitment (which for this purpose includes Loans





54










outstanding thereunder) shall not be less than $5,000,000 unless each of the
Adminstrative Borrower and the Administrative Agent otherwise consent, (iii)
each partial assignment shall be made as an assignment of a proportionate part
of all the assigning Lender’s rights and obligations under this Agreement with
respect to the Loan or the Commitment assigned, (iv) the parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Acceptance, together with a processing and recordation fee of $3,500 (the
obligation to pay such fee to be shared equally by the assignor and assignee),
and (v) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; provided further that any
consent of the Adminstrative Borrower otherwise required under this paragraph
shall not be required if an Event of Default under clauses (a), (h) or (i) of
Article VII has occurred and is continuing.  Upon acceptance and recording
pursuant to paragraph (d) of this Section 10.04, from and after the effective
date specified in each Assignment and Acceptance, the assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such Assignment
and Acceptance, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.14, 2.15, 2.16 and 10.03).  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (e) of this Section 10.04.

(b)

The Administrative Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at one of its offices in The City of New York a copy
of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.

(c)

Upon its receipt of a duly completed Assignment and Acceptance executed by an
assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section
10.04 and any written consent to such assignment required by paragraph (b) of
this Section 10.04, the Administrative Agent shall accept such Assignment and
Acceptance and record the information contained therein in the Register.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph (d).

(d)

Any Lender may, without the consent of the Borrowers or the Administrative
Agent, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrowers,
the Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 10.02(b) that affects such
Participant. The Borrowers agree that each Participant shall be entitled to the
benefits of Sections 2.14,





55










2.15 and 2.16 (subject to the requirements and limitations therein, including
the requirements under Section 2.16(f) (it being understood that the
documentation required under Section 2.16(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section
10.04; provided that such Participant (i) agrees to be subject to the provisions
of Sections 2.14 and 2.16 as if it were an assignee under paragraph (b) of this
Section 10.04 and (ii) shall not be entitled to receive any greater payment
under Sections 2.14 or 2.16, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from an adoption of or any
Change in Law or in the interpretation or application thereof or compliance by
any Lender with any request or directive (whether or not having the force of
law) from any central bank made subsequent to the date hereof that occurs after
the Participant acquired the applicable participation.  Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the
Borrowers, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under this Agreement) except to the extent that such disclosure is
necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(e)

Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including without limitation (i) any such pledge or assignment to a Federal
Reserve Bank, and (ii) in the case of any Lender that is a Fund, any pledge or
assignment of all or any portion of such Lender’s rights under this Agreement to
any holders of obligations owed, or securities issued, by such Lender as
security for such obligations or securities, or to any trustee for, or any other
representative of such holders and this Section 10.04(f) shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such assignee for such Lender as a party
hereto.

SECTION 10.05.

Survival

.  All covenants, agreements, representations and warranties made by the
Borrowers herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid and so long as the
Commitments have not expired or terminated.  The provisions of Sections 2.14,
2.15, 2.16 and 10.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Commitments or
the termination of this Agreement or any provision hereof.

SECTION 10.06.

Counterparts; Integration; Effectiveness

.  This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall





56










constitute an original, but all of which when taken together shall constitute a
single contract.  This Agreement and any separate letter agreements with respect
to fees payable to the Administrative Agent constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or in electronic
format (e.g., “PDF” or “tif” format) shall be effective as delivery of a
manually executed counterpart of this Agreement.

SECTION 10.07.

Severability

.  Any provision of this Agreement held to be invalid, illegal or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such invalidity, illegality or unenforceability without affecting the
validity, legality and enforceability of the remaining provisions hereof; and
the invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

SECTION 10.08.

Right of Setoff

.  If an Event of Default shall have occurred and be continuing, each Lender is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other Indebtedness at
any time owing by such Lender to or for the credit or the account of the
Borrowers against any of and all the obligations of the Borrowers now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured.  The rights of each Lender under
this Section 10.08 are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.

SECTION 10.09.

Governing Law; Jurisdiction; Consent to Service of Process

.  (a) This Agreement shall be construed in accordance with and governed by the
law of the State of New York, without regard to principles of conflicts of law
(other than New York General Obligations Law 5-1401 and 5-1402).

(a)

Each of the Borrowers and the Guarantor hereby irrevocably and unconditionally
submits for itself and its property in any legal action or proceeding relating
to this Agreement, or for recognition and enforcement of any judgment in respect
thereof, to the exclusive jurisdiction of the courts of the State of New York
sitting in New York county, the courts of the United States for the Southern
District of New York, and appellate courts from any thereof.  Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Nothing in this Agreement
shall affect any right that the Administrative Agent or any Lender may otherwise
have to bring any action or proceeding relating to this Agreement against the
Company or its properties in the courts of any jurisdiction.

(b)

Each of the Borrowers and the Guarantor hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any court
referred to in paragraph (b) of this Section 10.09.  Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.





57










(c)

Each party to this Agreement irrevocably consents to service of process in the
manner provided for notices in Section 10.01.  Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 10.10.

WAIVER OF JURY TRIAL

.  EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 10.10.

SECTION 10.11.

Headings

.  Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

SECTION 10.12.

Confidentiality

.  (a)  The Borrowers acknowledge that from time to time financial advisory,
investment banking and other services may be offered or provided to the Company
or one or more of its Subsidiaries (in connection with this Agreement or
otherwise) by any Lender or by one or more subsidiaries or affiliates of such
Lender and the Borrowers hereby authorize each Lender, subject to
applicable federal or state securities laws, to share any information delivered
to such Lender by the Company and its Subsidiaries pursuant to this Agreement,
or in connection with the decision of such Lender to enter into this Agreement,
to any such subsidiary or affiliate.  Such authorization shall survive the
repayment of the Loans, the expiration or termination of the Commitments or the
termination of this Agreement or any provision hereof.

(a)

Notwithstanding anything to the contrary herein, neither the Lenders nor the
Administrative Agent may disclose to any Person any information that constitutes
material non-public information regarding the Company or its securities for
purposes of Regulation FD of the Securities and Exchange Commission or any other
federal or state securities laws (it being acknowledged and agreed that the
provisions of this Section 10.12 with respect to such information are reasonably
necessary to comply with Regulation FD and/or such other federal and state
securities laws) (such information referred to collectively herein as the
“Company Information”), except that the Administrative Agent and each of the
Lenders may disclose Company Information (i) to its and its affiliates’
officers, employees, counsel and agents (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Company Information and instructed to keep such Company Information
confidential), (ii) to the extent requested by any regulatory authority or the
National Association of Insurance Commissioners, (iii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(iv) to any other party to this Agreement, (v) in connection with the exercise
of any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder or thereunder, (vi) subject to
an agreement containing provisions substantially the same as those of this
paragraph, to any assignee of or Participant in, or any prospective assignee of
or Participant in, any of its rights or obligations under this Agreement or to
any direct or indirect contractual counterparties or prospective contractual
counterparties in swap agreements or such contractual counterparties’
professional advisors, (vi) to the extent such Company Information (A) is or
becomes generally available to the public on a non-confidential basis through no
fault or action by any of the Lenders or the Administrative Agent, or (B) is or
becomes available to such Lenders or the





58










Administrative Agent on a nonconfidential basis from a source other than the
Company and (vii) with the consent of the Company.

SECTION 10.13.

Interest Rate Limitation

.  Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which are treated as interest on such Loan under applicable law (collectively
the “Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which
may be contracted for, charged, taken, received or reserved by the Lender
holding such Loan in accordance with applicable law, the rate of interest
payable in respect of such Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Loan
but were not payable as a result of the operation of this Section 10.13 shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender.

SECTION 10.14.

Additional Borrowers

.  The Company may, upon 10 Business Days’ prior written notice to the
Administrative Agent and the Lenders, designate any wholly-owned Subsidiary that
is organized under the laws of the United States, any state thereof or the
District of Columbia as an additional Borrower under the Commitments (an
“Additional Borrower”).  Such Subsidiary shall become an Additional Borrower and
a party to this Agreement upon the receipt by the Administrative Agent (and each
Lender, in the case of the following clause (iv) only) of (i) a joinder
agreement, in form and substance reasonably satisfactory to the Administrative
Agent, executed by such Subsidiary and the Company, (ii) an acknowledgement and
confirmation by the Guarantor of its guarantee in respect of the Borrower
Obligations of such Subsidiary, (iii) corporate or other applicable resolutions,
other corporate or other applicable documents, certificates and legal opinions
in respect of such Subsidiary as the Administrative Agent may reasonably request
and (iv) such other documents or information with respect thereto (including all
documentation and other information required under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)))
(the “Patriot Act”) as the Administrative Agent or any Lender may reasonably
request.  The Company and any Additional Borrowers hereunder shall be jointly
and severally, unconditionally and irrevocably, liable for the prompt and
complete payment and performance of the Borrower Obligations.  The Company and
any Additional Borrowers each acknowledges and agrees that the provisions of
Article VIII applicable to the Guarantor shall apply to each Borrower, mutatis
mutandis, with respect to the Borrower Obligations of the other Borrowers.  

SECTION 10.15.

USA Patriot Act

.  Each Lender hereby notifies the Borrowers that pursuant to the requirements
of the Patriot Act, it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of the
Borrowers and other information that will allow such Lender to identify the
Borrowers in accordance with the Patriot Act.











59










IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

EATON VANCE CORP.




By:

/s/ Laurie G. Hylton___________________

Name: Laurie G. Hylton

Title:   Vice President and Chief Financial Officer




EATON VANCE MANAGEMENT




By:

/s/ Laurie G. Hylton___________________

Name: Laurie G. Hylton

Title:   Vice President and Treasurer







JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and a Lender







By:

/s/ Ayesha Umer_______________________

Name: Ayesha Umer

Title: Vice President

















CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH







By:

/s/ Doreen Barr_________________________

Name: Doreen Barr

          Title: Director




By:

/s/ Ari Bruger_________________________

Name: Ari Bruger

          Title: Vice President

 




















CITIBANK NA







By:

/s/ Dane Graham_________________________

Name: Dane Graham

          Title: Director























WELLS FARGO BANK, NATIONAL ASSOCIATION







By:

/s/ Grainne Pergolini_____________________

Name: Grainne Pergolini

          Title: Director

















BANK OF AMERICA, N.A.







By:

/s/ Philip P. Whewell_____________________

Name: Philip P. Whewell

          Title: Assistant Vice President

















THE BANK OF NEW YORK MELLON







By:

/s/ Joanne Carey_____________________

Name: Joanne Carey

          Title: Vice President

















ROYAL BANK OF CANADA







By:

/s/ Patrizia Lloyd_____________________

Name: Patrizia Lloyd

          Title: Authorized Signatory

















STATE STREET BANK AND TRUST COMPANY







By:

/s/ Christopher Ducar_____________________

Name: Christopher Ducar

          Title: Vice President

















UBS LOAN FINANCE LLC







By:

/s/ Irja R. Otsa_____________________

Name: Irja R. Otsa

          Title: Associate Director




By:

/s/ David Urban_________________________

Name: David Urban

          Title: Associate Director




















PNC BANK, NATIONAL ASSOCIATION







By:

/s/ Alaa Shraim_____________________

Name: Alaa Shraim

          Title: Vice President




















Annex A




PRICING GRID

 

Level 1

Level 2

Level 3

Level 4

Level 5

Rating:

≥ A+




OR




≥ A1

A




OR




A2

A-




OR




A3

BBB+




OR




Baa1

 ≤ BBB




OR




 ≤ Baa2

ABR Loans’

Applicable Margin

0%

0.125%

 0.250%

0.375%

0.500%

Eurodollar Loans’

Applicable Margin

1.00%

1.125%

1.250%

1.375%

1.500%

Commitment Fee Rate

0.100%

0.125%

0.150%

0.175%

0.200%







For purposes of determining the Applicable Margins or the Commitment Fee Rates,
(i) as long as the Guarantor is serving as a guarantor, the Applicable Margins
and Commitment Fee Rates shall be based on the ratings of the Company and
Guarantor, and the one with the higher ratings shall be applicable, (ii) in the
event that more than one Level is applicable due to different ratings by Moody’s
and S&P, then the higher of such ratings shall determine the Applicable Level,
(iii) if Moody’s or S&P shall not have in effect a rating because such rating
agency shall no longer be in the business of rating corporate debt obligations,
then such rating agency will be deemed to have established a rating one rating
level lower than the rating of either Moody’s or S&P, as the case may be, that
remains in effect, (iv) in the event that the ratings are such that no Level
shall be applicable (other than for the reason set forth in (iii) above), then
Level 4 shall be deemed applicable, (v) the Applicable Margins and the
Commitment Fee Rates shall be subject to adjustment (upwards or downwards, as
appropriate), effective as of the date on which S&P or Moody’s announces a
rating change which results in a change in the Applicable Margins and the
Commitment Fee Rates.





509265-1671-14166-Active.12901374










SCHEDULE 2.01

COMMITMENTS




Lender

Commitment

JPMorgan Chase Bank, N.A.

$35,000,000

Bank of America, N.A.

$30,000,000

Citibank, N.A.

$30,000,000

Credit Suisse AG, Cayman Islands Branch

$30,000,000

PNC Bank, National Association

$30,000,000

UBS Loan Finance LLC

$30,000,000

Wells Fargo Bank, National Association

$30,000,000

Royal Bank of Canada

$30,000,000

State Street Bank and Trust Company

$30,000,000

Bank of New York Mellon

$25,000,000

Total

$300,000,000




















SCHEDULE 3.06

DISCLOSED MATTERS

None

















SCHEDULE 3.08

INVESTMENT AND HOLDING COMPANY STATUS




Subsidiary




Regulator

 

 

Eaton Vance Advisers (Ireland) Limited

(UCITS IV management company)

Central Bank of Ireland

Eaton Vance Distributors, Inc.

(broker-dealer)

U.S. Securities and Exchange Commission

Eaton Vance Management International (Asia) Pte. Ltd. (capital markets service
licensee)

Monetary Authority of Singapore

Eaton Vance Management (International) Limited (financial services company)

U.K. Financial Services Authority

Eaton Vance Trust Company

(trust company)

State of Maine Bureau of Financial Services

 

 




















SCHEDULE 3.13

SUBSIDIARIES




Subsidiaries




Jurisdiction of  

Organization

Owner of Equity

Interests in Subsidiary

Percentage

Ownership Interest/

Class of Interests

 

 

 

 

Eaton Vance Acquisitions

(Partnership)

Delaware

Eaton Vance Corp.

Eaton Vance, Inc.

99.9%/Partnership Interests

0.10%/ Partnership Interests

Eaton Vance Management

(Business Trust)

Massachusetts

Eaton Vance Corp.

100%/Beneficial Interests

Eaton Vance, Inc.

(Corporation)

Massachusetts

Eaton Vance Corp.

100%/Common Stock

Eaton Vance Distributors, Inc.

(Corporation)

Massachusetts

Eaton Vance Corp.

100%/Common Stock

Boston Management and Research     (Business Trust)

Massachusetts

Eaton Vance Management

Eaton Vance Investment Counsel

99.9%/Beneficial Interests

0.10%/Beneficial Interests

Eaton Vance Investment Counsel

(Business Trust)

Massachusetts

Eaton Vance Corp.

100%/Beneficial Interests

Atlanta Capital Management

Company, LLC

(Limited Liability Company)

Delaware

Eaton Vance Acquisitions

91.7%/Membership Interests

Fox Asset Management LLC

(Limited Liability Company)

Delaware

Eaton Vance Acquisitions




100%/Membership Interests

Parametric Portfolio Associates LLC

(Limited Liability Company)

Delaware

Eaton Vance Acquisitions

92.5%/Membership Interests

Parametric Risk Advisors LLC

(Limited Liability Company)

Delaware

Parametric Portfolio Associates

60%/Membership Interests

Navigate Fund Solutions LLC

(Limited Liability Company)

Delaware

Eaton Vance Corp.

100%/Membership Interests




Eaton Vance Real Estate

Management

(Business Trust)

Massachusetts

Eaton Vance Corp.

100%/Beneficial Interests

EVA Holdings, LLC

(Limited Liability Company)

Delaware

Eaton Vance Acquisitions

100%/Membership Interests




















Subsidiaries




Jurisdiction of  

Organization

Owner of Equity

Interests in Subsidiary

Percentage

Ownership Interest/

Class of Interests

 

 

 

 

Parametric Portfolio, L.P.

(Limited Partnership)

Delaware

EVA Holdings, LLC

100%/Partnership Interests







Atlanta Capital, L.P.

(Limited Partnership)







Delaware







EVA Holdings, LLC







100%/Partnership Interests

Eaton Vance Trust Company

(Corporation)

Maine

Eaton Vance Corp.

100%/Common Stock







Foreign Subsidiaries




Jurisdiction of  

Organization

Owner of Equity

Interests in Subsidiary

Percentage

Ownership Interest/

Class of Interests

 

 

 

 

Eaton Vance Advisor (Ireland) Limited

(Limited Company)

Ireland

Eaton Vance Management

100%/Equity Interests

Eaton Vance Management Canada Ltd.

(Limited Company)

Canada

Eaton Vance Management

100%/ Equity Interests

Eaton Vance Management International (Asia) Pte Ltd.

(Private Company Limited by Shares)

Singapore

Eaton Vance Management

(International) Limited

100%/Shares

Eaton Vance Management (International) Limited

(Private Limited Company)

United Kingdom

Eaton Vance Management

100%/Equity Interests




















SCHEDULE 6.02

EXISING INDEBTEDNESS

None


























SCHEDULE 6.03

EXISTING LIENS

None

















EXHIBIT A

FORM OF
ASSIGNMENT AND ACCEPTANCE

Reference is made to the Credit Agreement, dated as of June 4, 2012 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Eaton Vance Corp. (the “Company”), the Lenders party thereto and JP Morgan
Chase Bank, N.A., as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”). Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

The Assignor identified on Schedule l hereto (the “Assignor”) and the Assignee
identified on Schedule l hereto (the “Assignee”) agree as follows:

The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, as of the Effective
Date (as defined below), (1) the interest described in Schedule 1 hereto in and
to the Assignor’s rights and obligations under the Credit Agreement, including,
without limitation, the amounts and percentages set forth below of (i) the
Commitments of the Assignor on the Effective Date set forth below and (ii) the
Loans owing to the Assignor which are outstanding on the Effective Date ((i) and
(ii) above collectively referred to as the  “Assigned Commitment”) and (2) to
the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of the Assignor (in its capacity as a
Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (1) above (the rights and obligations sold and assigned pursuant to
clauses (1) and (2) above being referred to herein collectively as the “Assigned
Interest”).  

The Assignor (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or with respect to the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or any other instrument or document furnished pursuant
thereto, other than that the Assignor has not created any adverse claim upon the
interest being assigned by it hereunder and that such interest is free and clear
of any such adverse claim; (b) makes no representation or warranty and assumes
no responsibility with respect to





A-1










the financial condition of the Company, any of its Subsidiaries or any other
obligor or the performance or observance by the Company, any of its Subsidiaries
or any other obligor of any of their respective obligations under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto; and (c) attaches any promissory notes held by it evidencing the
Assigned Commitment and (i) requests that the Administrative Agent, upon request
by the Assignee, exchange the attached promissory notes for a new promissory
note or notes payable to the Assignee and (ii) if the Assignor has retained any
interest in the Assigned Commitment, requests that the Administrative Agent
exchange the attached promissory notes for a new promissory note or notes
payable to the Assignor, in each case in amounts which reflect the assignment
being made hereby (and after giving effect to any other assignments which have
become effective on the Effective Date). The Assignor represents and warrants
that (i) it is the legal and beneficial owner of the Assigned Interest, (ii) the
Assigned Interest is free and clear of any lien, encumbrance or other adverse
claim and (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby.

The Assignee (a) represents and warrants that it is legally authorized to enter
into this Assignment and Acceptance; (b) confirms that it has received a copy of
the Credit Agreement, together with copies of the financial statements delivered
pursuant to Section 3.04 thereof and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Acceptance; (c) agrees that it will, independently and
without reliance upon the Assignor, the Administrative Agent or any other Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement or any other instrument or document furnished
pursuant hereto or thereto; (d) appoints and authorizes the Administrative Agent
to take such action as agent on its behalf and to exercise such powers and
discretion under the Credit Agreement or any other instrument or document
furnished pursuant hereto or thereto as are delegated to the Administrative
Agent by the terms thereof, together with such powers as are incidental thereto;
(e) represents and warrants that if it is a Foreign Lender, attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (f) agrees that it will be bound by the provisions of the
Credit Agreement and will perform in accordance with its terms all the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender including, if it is organized under the laws of a
jurisdiction outside the United States, its obligation pursuant to Section 2.16
of the Credit Agreement.





A-2










The effective date of this Assignment and Acceptance shall be the Effective Date
of Assignment described in Schedule 1 hereto (the “Effective Date”).  Following
the execution of this Assignment and Acceptance, it will be delivered to the
Administrative Agent for acceptance by it and recording by the Administrative
Agent pursuant to the Credit Agreement, effective as of the Effective Date
(which shall not, unless otherwise agreed to by the Administrative Agent, be
earlier than five Business Days after the date of such acceptance and recording
by the Administrative Agent).

Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to the Effective Date but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.  The Assignor and the Assignee shall make all appropriate
adjustments in payments by the Administrative Agent for periods prior to the
Effective Date or with respect to the making of this assignment directly between
themselves.

From and after the Effective Date, (a) the Assignee shall be a party to the
Credit Agreement and, to the extent provided in this Assignment and Acceptance,
have the rights and obligations of a Lender thereunder and shall be bound by the
provisions thereof and (b) the Assignor shall, to the extent provided in this
Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Credit Agreement.

This Assignment and Acceptance shall be governed by and construed in accordance
with the laws of the State of New York

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.





A-3










Schedule 1
to Assignment and Acceptance

Name of Assignor:  ________________________

Name of Assignee:  ________________________

Effective Date of Assignment:  ________________________

Commitment

 

Principal

 

 

Assigned

 

Amount Assigned

 

Commitment Percentage Assigned1

 

 

 

 

 

 

 

$ _________

 

__.__________%

 

 

 

 

 




[Name of Assignee]

[Name of Assignor]

By:  _______________________
Title:

By:  _______________________
Title

Accepted:

Consented To:

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

EATON VANCE CORP.2

By:  _______________________
Title:

By:  _______________________
Title:




















EXHIBIT B

FORM OF

BORROWING REQUEST




JPMorgan Chase Bank, N.A.,
 as Administrative Agent
Loan and Agency Services
One Chase Manhattan Plaza
New York, New York  10081
Attention:  Christine Grippo

[Date]

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of June 4, 2012 (as amended
and in effect on the date hereof, the “Credit Agreement”), among the
undersigned, as the Administrative Borrower, the Lenders named therein, and
JPMorgan Chase Bank, N.A., as Administrative Agent.  Terms defined in the Credit
Agreement are used herein with the same meanings.  This notice constitutes a
Borrowing Request and the Administrative Borrower hereby requests a Borrowing
under the Credit Agreement, and in that connection the Administrative Borrower
specifies the following information with respect to the Borrowing requested
hereby:

(A)

Aggregate amount of requested Borrowing:3___________

(B)

Date of the requested Borrowing:4

(C)

Type of Borrowing: 5




















(D)

Interest Period:6

(E)

Location and number of the relevant Borrower’s account at Administrative Agent
to which proceeds of Borrowing are to be disbursed:

(F)

The Administrative Borrower hereby represents and warrants to the Administrative
Agent and the Lenders that the proceeds of the requested Borrowing will be used
in a manner consistent with the terms of the Credit Agreement.

The Administrative Borrower hereby represents and warrants that the conditions
specified in paragraphs (a) and (b) of Section 4.02 of the Credit Agreement have
been satisfied in all respects.

Very truly yours,

By:___________________________________
   Name:
   Title:























EXHIBIT C

FORM OF

INTEREST ELECTION REQUEST







JPMorgan Chase Bank, N.A.,
 as Administrative Agent
Loan and Agency Services
One Chase Manhattan Plaza
New York, New York  10081
Attention:  Christine Grippo

[Date]

Ladies and Gentlemen:




Reference is made to the Credit Agreement dated as of June 4, 2012 (as amended
and in effect on the date hereof, the “Credit Agreement”), among the
undersigned, as the Administrative Borrower, the Lenders named therein, and
JPMorgan Chase Bank, N.A., as Administrative Agent.  Terms defined in the Credit
Agreement are used herein with the same meanings.  This notice constitutes an
Interest Election Request under the Credit Agreement, and the Administrative
Borrower hereby requests that the Borrowings referred to herein be of the Type
and, if applicable, Interest Period set forth herein, and in that connection the
Administrative Borrower specifies the following information with respect to the
Borrowing designated herein:

(A)

Borrowing to which this Interest Election Request applies:7

(B)

Effective date of this Interest Election Request:8

(C)

Type of Borrowing after the effective date of this Interest Election Request: 9




















(D)

Interest Period:10

The Administrative Borrower hereby represents and warrants that the conditions
specified in paragraphs (a) and (b) of Section 4.02 of the Credit Agreement have
been satisfied in all respects.

Very truly yours,

By:___________________________________
     Name:
     Title:


























EXHIBIT D

FORM OF

OPINION OF COUNSEL OF THE BORROWER




[Provided separately]











EXHIBIT E-1




[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)




Reference is hereby made to the Credit Agreement dated as of June 4, 2012 (as
amended, supplemented or otherwise modified from time to time, the "Credit
Agreement"), among Eaton Vance Corp. (the “Administrative Borrower”), the
Lenders party thereto and JP Morgan Chase Bank, N.A., as administrative agent
for the Lenders (in such capacity, the “Administrative Agent”).




Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to any Borrower as described
in Section 881(c)(3)(C) of the Code.




The undersigned has furnished the Administrative Agent and the Administrative
Borrower with a certificate of its non-U.S. Person status on IRS Form W-8BEN.
 By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Administrative Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Administrative Borrower and
the Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.




Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.







[NAME OF LENDER]

By:

 

Name:  

 

Title:  

Date: ________ __, 2012











EXHIBIT E-2




[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)




Reference is hereby made to the Credit Agreement dated as of June 4, 2012 (as
amended, supplemented or otherwise modified from time to time, the "Credit
Agreement"), among Eaton Vance Corp. (the “Administrative Borrower”), the
Lenders party thereto and JP Morgan Chase Bank, N.A., as administrative agent
for the Lenders (in such capacity, the “Administrative Agent”).




Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.




The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.




Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.




[NAME OF PARTICIPANT]

By:

 

Name:  

 

Title:  

Date: ________ __, 2012














EXHIBIT E-3




 [FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)




Reference is hereby made to the Credit Agreement dated as of June 4, 2012 (as
amended, supplemented or otherwise modified from time to time, the "Credit
Agreement"), among Eaton Vance Corp. (the “Administrative Borrower”), the
Lenders party thereto and JP Morgan Chase Bank, N.A., as administrative agent
for the Lenders (in such capacity, the “Administrative Agent”).




Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.




The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner's/member's beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.




Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.




[NAME OF PARTICIPANT]

By:

 

Name:  

 

Title:  

Date: ________ __, 2012











EXHIBIT E-4




 [FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)




Reference is hereby made to the Credit Agreement dated as of June 4, 2012 (as
amended, supplemented or otherwise modified from time to time, the "Credit
Agreement"), among Eaton Vance Corp. (the “Administrative Borrower”), the
Lenders party thereto and JP Morgan Chase Bank, N.A., as administrative agent
for the Lenders (in such capacity, the “Administrative Agent”).




Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.




The undersigned has furnished the Administrative Agent and the Administrative
Borrower with IRS Form W-8IMY accompanied by one of the following forms from
each of its partners/members that is claiming the portfolio interest exemption:
(i) an IRS Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN from each of such partner's/member's beneficial owners that is claiming
the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Administrative Borrower
and the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Administrative Borrower and the Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.




Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.




[NAME OF LENDER]

By:

 

Name:  

 

Title:  

Date: ________ __, 2012

















FOOTNOTES

1

Calculate the Commitment Percentage that is assigned to at least 15 decimal
places and show as a percentage of the aggregate commitments of all Lenders.

2

The Borrower’s consent may not be required pursuant to subsection 10.04 of the
Credit Agreement.

3

Amount inserted to be no greater than the aggregate Commitments of the Lenders
less the aggregate Used Commitments of the Lenders as of such date.  Such
Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000.  Borrowings of more than one Type may
be outstanding at the same time; provided that there shall not at any time be
more than a total of ten (10) Eurodollar Borrowings outstanding at any time.

4

Must be a Business Date.

5

Please specify either Eurodollar Borrowing or ABR Borrowing.  If this part is
left blank, the request will be treated as a request for an ABR Borrowing.

6

Only applicable for Eurodollar Borrowings.  Must be a period contemplated by the
definition of the term “Interest Period”.  If no Interest Period is specified,
then the Administrative Borrower will be deemed to have selected an Interest
Period of one month.

7

If different options are being elected with respect to different portions
thereof, please specify the portions thereof to be allocated to each resulting
Borrowing.

8

Must be a Business Date.

9

Please specify either Eurodollar Borrowing or ABR Borrowing.  If this part is
left blank, the request will be treated as a request for an ABR Borrowing. If
different options are being elected with respect to different portions of a
Borrowing, please specify the Type of Borrowing for each resulting Borrowing.

10

Only applicable for Eurodollar Borrowings.  Must be a period contemplated by the
definition of the term “Interest Period”.  If no Interest Period is specified,
then the Administrative Borrower will be deemed to have selected an Interest
Period of one month. If different options are being elected with respect to
different portions of a Borrowing, please specify the Interest Period for each
resulting Borrowing.









